Case 18-40295   Doc 227-2   Filed 12/20/18 Entered 12/20/18 21:40:40   Desc Ex. B
                              - MORs Page 1 of 41



                                  EXHIBIT B
                   MONTHLY OPERATING REPORTS
Case 18-40295
      Case 18-40295 Doc   227-2
                     Doc 221        Filed 12/20/18
                             Filed 11/30/18               Entered
                                            Entered 11/30/18 18:30:55 12/20/18    21:40:40PageDesc
                                                                       Desc Main Document      1 of 8 Ex. B
                                       - MORs Page 2 of 41
             Case 18-40295       Doc 221    Filed 11/30/18        Entered 11/30/18 18:30:55       Desc Main Document  PageOperating
                                                                                                                  Monthly  2 of 8   Report
                                                                                                                                    ACCRUAL BASIS-1
CASE NAME:            Remarkable Healthcare of Carrollton, LP

CASE NUMBER:          18-40295



COMPARATIVE BALANCE SHEET

                                              SCHEDULE            Regions PWD Oper      Regions PWD Payroll   Regions PWD Savings
                                                                                                                                         RH PWD Facility
                                               AMOUNT                   *8009                  *5998                 *7915

ASSETS
1.   UNRESTRICTED CASH                                $105,000               $73,601                    $13               $58,144                                                $131,758
2.   RESTRICTED CASH                                        $0                    $0                     $0                    $0                                                      $0
3.   TOTAL CASH                                       $105,000               $73,601                    $13               $58,144                                                $131,758




                                                                                                                                                        Case 18-40295
4.   ACCOUNTS RECEIVABLE (NET)                      $1,526,635                    $0                     $0                    $0                                              $1,265,175
5.   INVENTORY                                              $0                    $0                     $0                    $0                                                      $0
6.   NOTES RECEIVABLE                                       $0                    $0                     $0                    $0                                                      $0
7.   PREPAID EXPENSES                                       $0                    $0                     $0                    $0                                                      $0
8.   OTHER (ATTACH LIST)                                    $0                    $0                     $0                    $0                                                      $0
9.   TOTAL CURRENT ASSETS                           $1,631,635               $73,601                    $13               $58,144                                              $1,396,932
10.  PROPERTY, PLANT & EQUIPMENT                      $246,360                    $0                     $0                    $0                                                $246,360
11.  LESS: ACCUMULATED
     DEPRECIATION/DEPLETION                          ($164,912)                  $0                      $0                    $0                                               ($164,912)
12.  NET PROPERTY, PLANT &
     EQUIPMENT                                         $81,448                   $0                      $0                    $0                                                 $81,448




                                                                                                                                                        Doc 227-2
13.   DUE FROM INSIDERS                                     $0                   $0                      $0                    $0                                                      $0
14.   OTHER ASSETS - NET OF
      AMORTIZATION (ATTACH LIST)                            $0                    $0                     $0                    $0                                                      $0
15. OTHER (ATTACH LIST)                                     $0                    $0                     $0                    $0                                                      $0
16. TOTAL ASSETS                                    $1,713,083               $73,601                    $13               $58,144                                              $1,478,380
POSTPETITION LIABILITIES
17. ACCOUNTS PAYABLE                                                        $207,418                     $0                    $0                                                $407,695
18. TAXES PAYABLE                                                                 $0                     $0                    $0                                                      $0




                                                                                                                                    Filed 12/20/18 Entered 12/20/18 21:40:40
19. NOTES PAYABLE                                                                 $0                     $0                    $0                                                      $0




                                                                                                                                      - MORs Page 3 of 41
20. PROFESSIONAL FEES                                                         $2,339                     $0                    $0                                                  $2,339
21. COMERICA INTEREST PAYMENT                                                $17,763                     $0                    $0                                                 $17,763
22. BANK FEES                                                                     $0                    $12                    $5                                                     $17
23. TOTAL POSTPETITION LIABILITIES                                          $227,519                    $12                    $5                                                $427,814
PREPETITION LIABILITIES
24. SECURED DEBT                                    $4,350,000                    $0                     $0                    $0                                              $2,175,000
25. PRIORITY DEBT                                           $0                    $0                     $0                    $0                                                      $0
26. UNSECURED DEBT                                  $1,139,714                    $0                     $0                    $0                                                 $88,755
27. OTHER (ATTACH LIST)                                     $0                    $0                     $0                    $0                                                      $0
28. TOTAL PREPETITION LIABILITIES                   $5,489,714                    $0                     $0                    $0                                              $2,263,755
29. TOTAL LIABILITIES                               $5,489,714              $227,519                    $12                    $5                                              $2,691,569
EQUITY
30. PREPETITION OWNERS' EQUITY                                             ($153,918)                    $1               $58,139                                              ($1,213,189)
31. POSTPETITION CUMULATIVE
    PROFIT OR (LOSS)                                                             $0                      $0                    $0                                                  ($4,449)
32. DIRECT CHARGES TO EQUITY
    (ATTACH EXPLANATION)                                                          $0                     $0                    $0                                                       $0
33.   TOTAL EQUITY                                                         ($153,918)                    $1               $58,139                                              ($1,217,638)
34.   TOTAL LIABILITIES &
      OWNERS' EQUITY                                                         $73,601                    $13               $58,144                                              $1,473,931




                                                                                                                                                        Desc Ex
Case 18-40295
      Case 18-40295 Doc   227-2
                     Doc 221        Filed 12/20/18
                             Filed 11/30/18               Entered
                                            Entered 11/30/18 18:30:55 12/20/18    21:40:40PageDesc
                                                                       Desc Main Document        3 of 8 Ex. B
                                       - MORs Page 4 of 41                      Monthly Operating Report
                                                                                                             ACCRUAL BASIS-2
        CASE NAME:             Remarkable Healthcare of Carrollton, LP

        CASE NUMBER:           18-40295



        INCOME STATEMENT                                          Oct-18             Nov-18        Dec-18        QUARTER
        REVENUES
        1.   GROSS REVENUES                                              $505,731             $0            $0       $505,731
        2.   LESS: ADJUSTMENTS AND RECOUP                                      $0             $0            $0             $0
        3. NET REVENUE                                                   $505,731             $0            $0       $505,731
        COST OF GOODS SOLD
        4.   MATERIAL                                                          $0             $0            $0             $0
        5.   DIRECT LABOR                                                      $0             $0            $0             $0
        6.   DIRECT OVERHEAD                                                   $0             $0            $0             $0
        7.   TOTAL COST OF GOODS SOLD                                          $0             $0            $0             $0
        8. GROSS PROFIT                                                  $505,731             $0            $0       $505,731
        OPERATING EXPENSES
        9.   OFFICER / INSIDER COMPENSATION                                    $0             $0            $0             $0
        10   PAYROLL (INCLUDING TAX AND BENEFITS)                        $203,439             $0            $0       $203,439
        11   CONTRACT SERVICES                                            $56,344             $0            $0        $56,344
        12   RENT & LEASE                                                 $90,680             $0            $0        $90,680
        13   NURSING AND MEDICAL SUPPLIES AND EQUIP                       $15,679             $0            $0        $15,679
        14   DIETARY                                                       $9,223             $0            $0         $9,223

        15   PHARMACEUTICALS                                              $16,016             $0            $0        $16,016
        16   UTILITIES, PHONE, AND CABLE                                  $16,855             $0            $0        $16,855
        17   REPAIRS AND MAINT                                             $2,867             $0            $0         $2,867
        18   CONSULTING SERVICES                                           $6,230             $0            $0         $6,230
        19   PROFESSIONAL SERVICES                                        $11,945             $0            $0        $11,945
        20   MANAGEMENT FEES                                              $16,010             $0            $0        $16,010
        21   INSURANCE - COMMERCIAL                                        $7,687             $0            $0         $7,687
        22   OFFICE SUPPLIES                                                $131              $0            $0          $131
        23   TRAVEL AND BUSINESS MEALS                                     $1,527             $0            $0         $1,527
        24   MARKETING                                                       $259             $0            $0           $259
        25   LAB & RADIOLOGY                                                $284              $0            $0          $284
        26   HOUSEKEEPING AND LAUNDRY SUPPLIES                             $1,796             $0            $0         $1,796
        27   TRANSPORTATION                                                 $827              $0            $0          $827
        28   BAD DEBT                                                      $4,544             $0            $0         $4,544
        29   OTHER (ATTACH LIST)                                           $1,950             $0            $0         $1,950
        30 TOTAL OPERATING EXPENSES                                      $464,293             $0            $0       $464,293
        31 INCOME BEFORE NON-OPERATING INCOME                             $41,438             $0            $0        $41,438
        OTHER INCOME & EXPENSES
        32 NON-OPERATING INCOME (ATTACH LIST)                                  $0             $0            $0             $0
        33 NON-OPERATING EXPENSE (ATTACH LIST)                                 $0             $0            $0             $0
        34 PREPAID EXPENSES                                                    $0             $0            $0             $0
        35 INTEREST EXPENSE                                               $16,881             $0            $0        $16,881
        36 DEPRECIATION / DEPLETION                                        $4,285             $0            $0         $4,285
        37 ACCRUAL                                                             $0             $0            $0             $0
        38 AMORTIZATION                                                        $0             $0            $0             $0
        39 OTHER (ATTACH LIST)                                            $14,467                                     $14,467
        40 NET OTHER INCOME & EXPENSES                                    $35,633             $0            $0        $35,633
        REORGANIZATION EXPENSES
        41 PROFESSIONAL FEES                                               $6,446             $0            $0         $6,446
        42 U.S. TRUSTEE FEES                                               $3,808             $0            $0         $3,808
        43 OTHER (ATTACH LIST)                                                 $0             $0            $0             $0
        44 TOTAL REORGANIZATION EXPENSES                                  $10,254             $0            $0        $10,254
        45 INCOME TAX                                                          $0             $0            $0             $0
        46 NET PROFIT (LOSS)                                              ($4,449)            $0            $0        ($4,449)
Case 18-40295
      Case 18-40295 Doc   227-2
                     Doc 221        Filed 12/20/18
                             Filed 11/30/18               Entered
                                            Entered 11/30/18 18:30:55 12/20/18
                                                                       DescMonthly21:40:40
                                                                            Main Document      Desc
                                                                                   OperatingPage 4 of 8 Ex. B
                                                                                            Report
                                       - MORs Page 5 of 41                          ACCRUAL BASIS-3
           CASE NAME:              Remarkable Healthcare of Carrollton, LP

           CASE NUMBER:            18-40295


                                                                                  Regions PWD      Regions PWD
                                                            Regions PWD Oper
                                                                                     Payroll         Savings       RH PWD Facility
                                                                  *8009
           CASH RECEIPTS AND DISBURSEMENTS                                           *5998            *7915
           1. CASH - BEGINNING OF MONTH                               $75,891             $126              $46            $76,062
           RECEIPTS FROM OPERATIONS
           2. CASH SALES                                                     $0              $0              $0                 $0
           COLLECTION OF ACCOUNTS RECEIVABLE
           3.   PREPETITION                                                  $0              $0              $0                 $0
           4.   POSTPETITION                                        $440,756                 $0              $0           $440,756
           5. TOTAL OPERATING RECEIPTS                              $440,756                 $0              $0           $440,756
           NON-OPERATING RECEIPTS
           6.   LOANS & ADVANCES (ATTACH LIST)                               $0              $0              $0                 $0
           7.   TRANSFERS BETWEEN ACCOUNTS                          ($215,016)         $183,419          $58,103           $26,506
           8.   RETURNED CHECK                                             $0                $0               $0                $0
           9.   TOTAL NON-OPERATING RECEIPTS                        ($215,016)         $183,419          $58,103           $26,506
           10. TOTAL RECEIPTS                                       $225,740           $183,419          $58,103          $467,262
           11. TOTAL CASH AVAILABLE                                 $301,631           $183,545          $58,149          $543,324
           OPERATING DISBURSEMENTS
           12. PAYROLL WITH TAXES AND BENEFITS                         $3,386          $183,520              $0           $186,905
           13. PETTY CASH                                              $3,547                $0              $0             $3,547
           14. COMERICA INTEREST FEE                                  $17,763                $0              $0            $17,763
           15. SECURED / RENTAL / LEASES                            $102,755                 $0              $0           $102,755
           16. UTILITIES                                              $14,099                $0              $0            $14,099
           17. INSURANCE                                              $31,486                $0              $0            $31,486
           18. PROFESSIONAL SERVICES                                   $3,980                $0              $0             $3,980
           19. LICENSE ANF FEE                                               $0              $0              $0                 $0
           20. TRAVEL                                                  $2,561                $0              $0             $2,561
           21. SERVICE PROVIDERS FOR PATIENTS                         $22,531                $0              $0            $22,531
           22. REPAIRS & MAINTENANCE                                     $279                $0              $0               $279
           23. SUPPLIES                                               $21,794                $0              $0            $21,794
           24. CONSULTING                                              $1,000                $0              $0             $1,000
           25. BANK FEES                                                 $511              $12               $5               $528
           26. TOTAL OPERATING DISBURSEMENTS                        $225,691           $183,532              $5           $409,227
           REORGANIZATION EXPENSES
           27. PROFESSIONAL FEES                                       $2,339                $0              $0             $2,339
           28. U.S. TRUSTEE FEES                                             $0              $0              $0                 $0
           29. CHECK ORDER                                                 $0                $0              $0                 $0
           30. TOTAL REORGANIZATION EXPENSES                           $2,339                $0              $0             $2,339
           31. TOTAL DISBURSEMENTS                                  $228,030           $183,532              $5           $411,566
           32. NET CASH FLOW                                          ($2,290)            ($113)         $58,098           $55,696
           33. CASH - END OF MONTH                                    $73,601              $13           $58,144          $131,758
Case 18-40295
      Case 18-40295 Doc   227-2
                     Doc 221        Filed 12/20/18
                             Filed 11/30/18               Entered
                                            Entered 11/30/18 18:30:55 12/20/18    21:40:40
                                                                       Desc Main Monthly
                                                                                 Document   PageDesc
                                                                                                   of 8 Ex. B
                                                                                                 5 Report
                                                                                         Operating
                                       - MORs Page 6 of 41                                ACCRUAL BASIS-4
     CASE NAME:                Remarkable Healthcare of Carrollton, LP

     CASE NUMBER:              18-40295

                                                      SCHEDULE
     ACCOUNTS RECEIVABLE AGING                         AMOUNT                Oct-18             Nov-18                   Dec-18
     1.  0-30                                                    $0               $520,779                   $0                     $0
     2.  31-60                                                   $0               $321,955                   $0                     $0
     3.  61-90                                           $1,100,291                 $78,420                  $0                     $0
     4.  91+                                             $1,023,408               $483,669                   $0                     $0
     5.   TOTAL ACCOUNTS RECEIVABLE                        $2,123,699           $1,404,823                   $0                     $0
     6.   AMOUNT CONSIDERED UNCOLLECTIBLE                    $311,089             $139,648                   $0                     $0
     7.   ACCOUNTS RECEIVABLE (NET)                        $1,812,610           $1,265,175                   $0                     $0


     AGING OF POSTPETITION TAXES AND PAYABLES                                     MONTH:                 October 2018

                                       0-30               31-60              61-90               91+
     TAXES PAYABLE                    DAYS                DAYS               DAYS               DAYS                     TOTAL
     1.  FEDERAL                                $0                 $0                    $0                  $0                     $0
     2.  STATE                                  $0                 $0                    $0                  $0                     $0
     3.  LOCAL                                  $0                 $0                    $0                  $0                     $0
     4.  OTHER (ATTACH LIST)                    $0                 $0                    $0                  $0                     $0
     5.  TOTAL TAXES PAYABLE                    $0                 $0                    $0                  $0                     $0

     6.   ACCOUNTS PAYABLE                $151,585            $64,813                $57,494         $174,146                $448,038


     STATUS OF POSTPETITION TAXES                                                 MONTH:                 October 2018

                                                      BEGINNING             AMOUNT                                       ENDING
                                                         TAX             WITHHELD AND/         AMOUNT                      TAX
     FEDERAL                                          LIABILITY           0R ACCRUED            PAID                    LIABILITY
     1.  WITHHOLDING                                           $0                $12,041             $12,041                        $0
     2.  FICA-EMPLOYEE                                         $0                $12,655             $12,655                        $0
     3.  FICA-EMPLOYER                                         $0                $12,655             $12,655                        $0
     4.  UNEMPLOYMENT                                          $0                   $291                $291                        $0
     5.  INCOME                                                $0                     $0                  $0                        $0
     6.  OTHER (ATTACH LIST)                                   $0                     $0                  $0                        $0
     7.  TOTAL FEDERAL TAXES                                    $0               $37,643             $37,643                        $0
     STATE AND LOCAL
     8.  WITHHOLDING                                               $0                     $0                  $0                    $0
     9.  SALES                                                     $0                     $0                  $0                    $0
     10. EXCISE                                                    $0                     $0                  $0                    $0
     11. UNEMPLOYMENT                                              $0                  $652                 $652                    $0
     12. REAL PROPERTY                                             $0                     $0                  $0                    $0
     13. PERSONAL PROPERTY                                         $0                     $0                  $0                    $0
     14. OTHER (ATTACH LIST)                                       $0                     $0                  $0                    $0
     15. TOTAL STATE & LOCAL                                       $0                   $652                $652                    $0
     16. TOTAL TAXES                                               $0                $38,294             $38,294                    $0
  Case 18-40295    Doc 221    Filed 11/30/18        Entered 11/30/18 18:30:55          Desc Main Document
                                                                                              Monthly      PageReport
                                                                                                      Operating 6 of 8
                                                                                                                    ACCRUAL BASIS-5
CASE NAME:             Remarkable Healthcare of Carrollton, LP


CASE NUMBER:           18-40295


                                                                                   MONTH:                     October 2018
BANK RECONCILIATIONS

A.      BANK:                                   Regions                 Regions               Regions
B.      ACCOUNT NUMBER:                                          8009                  5998                      7915        TOTAL
C.       PURPOSE (TYPE):                        Operating - DIP        Payroll - DIP          Savings - DIP
1.     BALANCE PER BANK STATEMENT                             $73,601                  $13                    $58,144          $131,758
2.     ADD: TOTAL DEPOSITS NOT CREDITED                            $0                   $0                         $0                $0
3.     SUBTRACT: OUTSTANDING CHECKS                                $0                   $0                         $0                $0




                                                                                                                                                   Case 18-40295
4.     OTHER RECONCILING ITEMS                                     $0                   $0                         $0                $0
5.     MONTH END BALANCE PER BOOKS                            $73,601                  $13                    $58,144          $131,758
6.     NUMBER OF LAST CHECK WRITTEN                                575 N/A                    N/A




INVESTMENT ACCOUNTS

                                           DATE OF                                                  PURCHASE               CURRENT
BANK, ACCOUNT NAME & NUMBER               PURCHASE                                                    PRICE                 VALUE
7.  N/A                               N/A                                                     N/A                       N/A




                                                                                                                                                   Doc 227-2
8.  N/A                               N/A                                                     N/A                       N/A
9.  N/A                               N/A                                                     N/A                       N/A
10. N/A                               N/A                                                     N/A                       N/A
11.                 TOTAL INVESTMENTS                                                                             $0                                     $0


CASH




                                                                                                                               Filed 12/20/18 Entered 12/20/18 21:40:40
12.                    CURRENCY ON HAND                                                                                                                  $0




                                                                                                                                 - MORs Page 7 of 41
13.                    TOTAL CASH - END OF MONTH                                                                               $131,758




                                                                                                                                                   Desc Ex
Case 18-40295
      Case 18-40295 Doc   227-2
                     Doc 221        Filed 12/20/18
                             Filed 11/30/18               Entered
                                            Entered 11/30/18 18:30:55 12/20/18
                                                                       Desc       21:40:40
                                                                            Main Document
                                                                          Monthly           PageDesc
                                                                                                 7 of 8 Ex. B
                                                                                  Operating Report
                                       - MORs Page 8 of 41                         ACCRUAL BASIS-6
         CASE NAME:                Remarkable Healthcare of Carrollton, LP

         CASE NUMBER:              18-40295


                                                                                               MONTH:            October 2018

         PAYMENTS TO INSIDERS AND PROFESSIONALS

                                               INSIDERS
                                          TYPE OF                AMOUNT                 TOTAL PAID
                    NAME                  PAYMENT                 PAID                   TO DATE
         1. CHRISTOPHER MCPIKE LAWN SERVICE                                  $0                  $4,134
         2. JOHN PATRICK MCPIKE LAWN SERVICE                                 $0                  $3,898
         3.   N/A                  N/A                        N/A                 N/A
         4.   N/A                  N/A                        N/A                 N/A
         5.   N/A             N/A                             N/A                 N/A
         6.         TOTAL PAYMENTS TO INSIDERS                               $0                  $8,032


                                                                  PROFESSIONALS
                                     DATE OF COURT                                                                           TOTAL
                                   ORDER AUTHORIZING             AMOUNT               AMOUNT PAID         TOTAL PAID       INCURRED
                      NAME              PAYMENT                 APPROVED           (BTW ALL DEBTORS)       TO DATE         & UNPAID
         1.   CASTILLO - PROFESSIONAL LEGAL SERVICE                  $10,000                    $10,000        $129,911         $90,000
         2.   Searcy & Searcy PC                                        $879                     $4,352         $29,600             $0
         3.   N/A                             N/A                            $0                      $0              $0             $0
         4.   N/A                             N/A                            $0                      $0              $0             $0
         5.   N/A                    N/A                                     $0                      $0              $0              $0
         6.   TOTAL PAYMENTS TO PROFESSIONALS                                                   $14,352        $159,511         $90,000


         POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
         PROTECTION PAYMENTS

                                                               SCHEDULED                AMOUNTS
                                                                MONTHLY                   PAID               TOTAL
                                                               PAYMENTS                  DURING              UNPAID
                        NAME OF CREDITOR                          DUE                    MONTH            POSTPETITION
         1.   GRIFFIN PROPERTIES LEASEHOLDER                        $102,755                   $102,755              $0
         2.   N/A                                                            $0                      $0              $0
         3.   N/A                                                            $0                      $0              $0
         4.   N/A                                                            $0                      $0              $0
         5.   N/A                                                            $0                      $0              $0
         6.   TOTAL                                                 $102,755                   $102,755              $0
Case 18-40295
      Case 18-40295 Doc   227-2
                     Doc 221        Filed 12/20/18
                             Filed 11/30/18               Entered
                                            Entered 11/30/18          12/20/18
                                                             18:30:55 Monthly
                                                                       Desc Main  21:40:40
                                                                                 Document
                                                                              Operating     PageDesc
                                                                                        Report   8 of 8 Ex. B
                                       - MORs Page 9 of 41                     ACCRUAL BASIS-7
            CASE NAME:          Remarkable Healthcare of Carrollton, LP


            CASE NUMBER:        18-40295

                                                                                     MONTH:           October 2018

            QUESTIONNAIRE

                                                                                                    YES              NO
            1.  HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                                     NO
                THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
            2. HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                                     NO
                OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
            3. ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                                     NO
                LOANS) DUE FROM RELATED PARTIES?
            4. HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                                     NO
                THIS REPORTING PERIOD?
            5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                                     NO
                DEBTOR FROM ANY PARTY?
            6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                          NO
            7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                                     NO
                PAST DUE?
            8. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                      NO
            9. ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                            NO
            10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                                     NO
                DELINQUENT?
            11. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                                     NO
                REPORTING PERIOD?
            12. ARE ANY WAGE PAYMENTS PAST DUE?                                                                      NO

            IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
            EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.




            INSURANCE
                                                                                                    YES              NO
            1.   ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                                    YES
                 NECESSARY INSURANCE COVERAGES IN EFFECT?
            2.   ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                             YES
            3.   PLEASE ITEMIZE POLICIES BELOW.


            IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
            CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
            BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                                       INSTALLMENT PAYMENTS
                   TYPE OF                                                                          PAYMENT AMOUNT
                   POLICY               CARRIER                     PERIOD COVERED                    & FREQUENCY

            PROPERTY INSURANCE THE HARTFORD                               3/1/2018   3/1/2019   $    2,913.30   MONTHLY
            GEN/PROF LIABILITY IRONSHORE SPECIALITY                       1/1/2018   1/1/2019   $    4,724.61   MONTHLY
            EMP LIFE INS       UNUM LIFE INSURANCE                        1/1/2018   1/1/2019   $       59.28   MONTHLY
            EMP HEALTH INS     NORTH AMERICAN ADM                         1/1/2018   1/1/2019   $    5,249.52   MONTHLY
            DENTAL AND VISION PLIC SBD GRAND ISLAND                       1/1/2018   1/1/2019   $      554.69   MONTHLY
Case 18-40295
      Case 18-40296 Doc  227-2
                     Doc 32         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:31:40 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     1 of 8 Ex. B
                                      - MORs Page 10 of 41
                Case 18-40296     Doc 32     Filed 11/30/18     Entered 11/30/18 18:31:40     Desc Main Document        Page 2 of 8

                                                                                                                     Monthly Operating Report
                                                                                                                                                   ACCRUAL BASIS-1
CASE NAME:           Remarkable Healthcare of Dallas, LP

CASE NUMBER:         18-40296



COMPARATIVE BALANCE SHEET
                                             SCHEDULE              Regions DAL        Regions DAL Payroll    Regions DAL Saving
                                                                    Oper*5805                                                                                   RH DAL Facility
                                              AMOUNT                                         *6005                 *7907
ASSETS
1.  UNRESTRICTED CASH                               $105,000               $69,370                    ($8)                   $0                                                 $69,362
2.  RESTRICTED CASH                                       $0                    $0                     $0                    $0                                                      $0




                                                                                                                                                      Case 18-40295
3.  TOTAL CASH                                      $105,000               $69,370                    ($8)                   $0                                                 $69,362
4.  ACCOUNTS RECEIVABLE (NET)                     $2,567,615                    $0                     $0                    $0                                              $2,579,457
5.  INVENTORY                                             $0                    $0                     $0                    $0                                                      $0
6.  NOTES RECEIVABLE                                      $0                    $0                     $0                    $0                                                      $0
7.  PREPAID EXPENSES                                      $0                    $0                     $0                    $0                                                      $0
8.  OTHER (ATTACH LIST)                                   $0                    $0                     $0                    $0                                                      $0
9.  TOTAL CURRENT ASSETS                          $2,672,615               $69,370                    ($8)                   $0                                              $2,648,819
10. PROPERTY, PLANT & EQUIPMENT                           $0                    $0                     $0                    $0                                                $484,755
11. LESS: ACCUMULATED
    DEPRECIATION/DEPLETION                                 $0                $100                      $0                    $0                                              ($428,420)




                                                                                                                                                      Doc 227-2
12. NET PROPERTY, PLANT &
    EQUIPMENT                                              $0                $100                      $0                    $0                                                $56,335
13.   DUE FROM INSIDERS                                    $0                  $0                      $0                    $0                                                     $0
14.   OTHER ASSETS - NET OF
      AMORTIZATION (ATTACH LIST)                          $0                    $0                     $0                    $0                                                      $0
15. OTHER (ATTACH LIST)                                   $0                    $0                     $0                    $0                                                      $0
16. TOTAL ASSETS                                  $2,672,615               $69,470                    ($8)                   $0                                              $2,705,154




                                                                                                                                  Filed 12/20/18 Entered 12/20/18 21:40:40
                                                                                                                                   - MORs Page 11 of 41
POSTPETITION LIABILITIES
17. ACCOUNTS PAYABLE                                                      $278,434                     $0                    $0                                               $278,434
18. TAXES PAYABLE                                                               $0                     $0                    $0                                                     $0
19. NOTES PAYABLE                                                               $0                     $0                    $0                                                     $0
20. PROFESSIONAL FEES                                                       $2,339                     $0                    $0                                                 $2,339
21. COMERICA INTEREST PAYMENT                                               $1,763                     $0                    $0                                                 $1,763
22. BANK FEES                                                                   $0                    $12                    $5                                                    $17
23. TOTAL POSTPETITION LIABILITIES                                        $282,536                    $12                    $5                                               $282,553
PREPETITION LIABILITIES
24. SECURED DEBT                                  $4,385,000                    $0                     $0                    $0                                              $2,192,500
25. PRIORITY DEBT                                         $0                    $0                     $0                    $0                                                      $0
26. UNSECURED DEBT                                $1,122,883                    $0                     $0                    $0                                                $799,815
27. OTHER (ATTACH LIST)                                   $0                    $0                     $0                    $0                                                      $0
28. TOTAL PREPETITION LIABILITIES                 $5,507,883                    $0                     $0                    $0                                              $2,992,315
29. TOTAL LIABILITIES                             $5,507,883              $282,536                    $12                    $5                                              $3,274,868
EQUITY
30. PREPETITION OWNERS' EQUITY                                           ($213,066)                  ($20)                   ($5)                                            ($569,714)
31. POSTPETITION CUMULATIVE
    PROFIT OR (LOSS)                                                             $0                    $0                    $0                                                $55,211
32. DIRECT CHARGES TO EQUITY
    (ATTACH EXPLANATION)                                                        $0                     $0                     $0                                                    $0
33.   TOTAL EQUITY                                                       ($213,066)                  ($20)                   ($5)                                            ($514,503)
34.   TOTAL LIABILITIES &
      OWNERS' EQUITY                                                       $69,470                    ($8)                   $0                                              $2,760,365


                                                                                                                                                      Desc Ex
Case 18-40295
      Case 18-40296 Doc  227-2
                     Doc 32         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:31:40 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     3 of 8 Ex. B
                                      - MORs Page 12 of 41
                                                                                                      Monthly Operating Report
                                                                                                                ACCRUAL BASIS-2
       CASE NAME:               Remarkable Healthcare of Dallas, LP

       CASE NUMBER:             18-40296


       INCOME STATEMENT                                               Oct-18            Nov-18        Dec-18        QUARTER
       REVENUES
       1.   GROSS REVENUES                                               $578,696                $0            $0       $578,696
       2.   LESS: RETURNS & DISCOUNTS                                             $0             $0            $0             $0
       3. NET REVENUE                                                    $578,696                $0            $0       $578,696
       COST OF GOODS SOLD
       4.   MATERIAL                                                              $0             $0            $0             $0
       5.   DIRECT LABOR                                                          $0             $0            $0             $0
       6.   DIRECT OVERHEAD                                                       $0             $0            $0             $0
       7.   TOTAL COST OF GOODS SOLD                                              $0             $0            $0             $0
       8. GROSS PROFIT                                                   $578,696                $0            $0       $578,696
       OPERATING EXPENSES
       9.   OFFICER / INSIDER COMPENSATION                                        $0             $0            $0             $0
       10   PAYROLL (INCLUDING TAX AND BENEFITS)                         $233,189                $0            $0       $233,189
       11   CONTRACT SERVICES                                              $39,284               $0            $0        $39,284
       12   RENT & LEASE                                                   $91,670               $0            $0        $91,670
       13   NURSING AND MEDICAL SUPPLIES AND EQUIP                         $20,983               $0            $0        $20,983
       14   DIETARY                                                        $13,229               $0            $0        $13,229
       15   PHARMACEUTICALS                                                    $7,589            $0            $0         $7,589
       16   UTILITIES, PHONE, AND CABLE                                    $20,995               $0            $0        $20,995
       17   REPAIRS AND MAINT                                                  $4,423            $0            $0         $4,423
       18   CONSULTING SERVICES                                                $8,662            $0            $0         $8,662
       19   PROFESSIONAL SERVICES                                          $11,160               $0            $0        $11,160
       20   MANAGEMENT FEES                                                $11,138               $0            $0        $11,138
       21   INSURANCE - COMMERCIAL                                             $8,794            $0            $0         $8,794
       22   OFFICE SUPPLIES                                                     $181             $0            $0          $181
       23   TRAVEL AND BUSINESS MEALS                                           $875             $0            $0          $875
       24   MARKETING                                                           $620             $0            $0          $620
       25   LAB & RADIOLOGY                                                     $733             $0            $0          $733
       26   HOUSEKEEPING AND LAUNDRY SUPPLIES                                  $2,388            $0            $0         $2,388
       27   TRANSPORTATION                                                      $765             $0            $0          $765
       28   BAD DEBT                                                           $2,519            $0            $0         $2,519
       29   OTHER (ATTACH LIST)                                                $2,180            $0            $0         $2,180
       30   TOTAL OPERATING EXPENSES                                     $481,376                $0            $0       $481,376
            INCOME BEFORE NON-OPERATING INCOME
       31   & EXPENSE                                                      $97,320               $0            $0        $97,320
       OTHER INCOME & EXPENSES
       32   NON-OPERATING INCOME (ATTACH LIST)                                    $0             $0            $0             $0
       33   NON-OPERATING EXPENSE (ATTACH LIST)                                   $0             $0            $0             $0
       34   PREPAID EXPENSES                                                      $0             $0            $0             $0
       35   INTEREST EXPENSE                                               $17,915               $0            $0        $17,915
       36   DEPRECIATION / DEPLETION                                           $2,033            $0            $0         $2,033
       37   ACCRUAL                                                               $0             $0            $0             $0
       38   AMORTIZATION                                                          $0             $0            $0             $0
       39   OTHER (ATTACH LIST)                                            $14,983               $0            $0        $14,983
       40 NET OTHER INCOME & EXPENSES                                      $34,931               $0            $0        $34,931
       REORGANIZATION EXPENSES
       41   PROFESSIONAL FEES                                                  $2,339            $0            $0         $2,339
       42   U.S. TRUSTEE FEES                                                  $3,839            $0            $0         $3,839
       43   OTHER (ATTACH LIST)                                                $1,000            $0            $0         $1,000
       44   TOTAL REORGANIZATION EXPENSES                                      $7,178            $0            $0         $7,178
       45   INCOME TAX                                                            $0             $0            $0             $0
       46   NET PROFIT (LOSS)                                              $55,211               $0            $0        $55,211
     Case 18-40295
           Case 18-40296 Doc  227-2
                          Doc 32         Filed 12/20/18
                                 Filed 11/30/18                Entered
                                                Entered 11/30/18 18:31:40 12/20/18   21:40:40PageDesc
                                                                          Desc Main Document     4 of 8 Ex. B
                                           - MORs Page 13 of 41

                                                                                                 Monthly Operating Report
                                                                                                            ACCRUAL BASIS-3
CASE NAME:                   Remarkable Healthcare of Dallas, LP

CASE NUMBER:                 18-40296


                                                                                Regions DAL       Regions DAL
                                                       Regions DAL Oper           Payroll           Savings        RH DAL Facility
CASH RECEIPTS AND DISBURSEMENTS                              *5805                 *6005             *7907
1. CASH - BEGINNING OF MONTH                                        $68,574            $2,406              $46             $71,025
RECEIPTS FROM OPERATIONS
2. CASH SALES                                                            $0               $0                $0                  $0
COLLECTION OF ACCOUNTS RECEIVABLE
3.   PREPETITION Deposits                                                $0               $0                $0                  $0
4.   POSTPETITION Deposits                                         $461,560               $0                $0            $461,560
5. TOTAL OPERATING RECEIPTS                                        $461,560               $0                $0            $461,560
NON-OPERATING RECEIPTS
6.   LOANS & ADVANCES (ATTACH LIST)                                      $0               $0                $0                  $0
7.   TRANSFERS BETWEEN ACCOUNTS                                    ($161,598)        $217,148              ($41)           $55,509
8.   OTHER (ATTACH LIST)                                                  $0               $0                $0                 $0
9.   TOTAL NON-OPERATING RECEIPTS                                  ($161,598)        $217,148              ($41)           $55,509
10. TOTAL RECEIPTS                                                 $299,962          $217,148              ($41)          $517,070
11. TOTAL CASH AVAILABLE                                           $368,536          $219,554               $5            $588,095
OPERATING DISBURSEMENTS
12. PAYROLL WITH TAXES AND BENEFITS                                    $283          $219,550               $0            $219,833
13. PETTY CASH                                                        $3,547              $0                $0              $3,547
14. COMERICA INTEREST FEE                                           $17,763               $0                $0             $17,763
15. SECURED / RENTAL / LEASES                                      $104,213               $0                $0            $104,213
16. UTILITIES                                                       $16,742               $0                $0             $16,742
17. INSURANCE                                                       $31,237               $0                $0             $31,237
18. PROFESSIONAL SERVICES                                             $4,000              $0                $0              $4,000
19. SERVICE PROVIDER                                                $77,637               $0                $0             $77,637
20. TRAVEL                                                             $552               $0                $0               $552
21. CONSULTING                                                        $1,000              $0                $0              $1,000
22. REPAIRS & MAINTENANCE                                             $1,659              $0                $0              $1,659
23. SUPPLIES                                                        $38,118               $0                $0             $38,118
24. SOFTWARE SERVICES                                                   $76               $0                $0                $76
25. BANK FEES                                                            $0              $12                $5                $17
26. TOTAL OPERATING DISBURSEMENTS                                  $296,827          $219,562               $5            $516,393
REORGANIZATION EXPENSES
27. PROFESSIONAL FEES                                                 $2,339              $0                $0              $2,339
28. U.S. TRUSTEE FEES                                                    $0               $0                $0                  $0
29. CHECK ORDERS                                                          $0              $0                $0                  $0
30. TOTAL REORGANIZATION EXPENSES                                     $2,339              $0                $0              $2,339
31. TOTAL DISBURSEMENTS                                            $299,166          $219,562               $5            $518,733
32. NET CASH FLOW                                                      $797           ($2,414)             ($46)           ($1,663)
33. CASH - END OF MONTH                                             $69,370               ($8)              $0             $69,362
     Case 18-40295
           Case 18-40296 Doc  227-2
                          Doc 32         Filed 12/20/18
                                 Filed 11/30/18                Entered
                                                Entered 11/30/18 18:31:40 12/20/18   21:40:40PageDesc
                                                                          Desc Main Document     5 of 8 Ex. B
                                           - MORs Page 14 of 41

                                                                                                Monthly Operating Report
                                                                                                                 ACCRUAL BASIS-4
CASE NAME:                   Remarkable Healthcare of Dallas, LP

CASE NUMBER:                 18-40296

                                                    SCHEDULE
ACCOUNTS RECEIVABLE AGING                            AMOUNT               OCTOBER             NOVEMBER              DECEMBER
1.  0-30                                                       $0              $603,731                    $0                    $0
2.  31-60                                              $1,187,223              $332,617                    $0                    $0
3.  61-90                                                      $0                $85,262                   $0                    $0
4.  91+                                                $2,132,067             $2,427,746                   $0                    $0
5.    TOTAL ACCOUNTS RECEIVABLE                         $3,319,290             $3,449,356                  $0                    $0
6.    AMOUNT CONSIDERED UNCOLLECTIBLE                     $751,675              $869,899                   $0                    $0
7.    ACCOUNTS RECEIVABLE (NET)                         $2,567,615             $2,579,457                  $0                    $0


AGING OF POSTPETITION TAXES AND PAYABLES                                        MONTH:                 October 2018

                                    0-30               31-60                61-90                91+
TAXES PAYABLE                      DAYS                DAYS                 DAYS                DAYS                  TOTAL
1.  FEDERAL                                  $0                    $0                   $0                 $0                    $0
2.  STATE                                    $0                    $0                   $0                 $0                    $0
3.  LOCAL                                    $0                    $0                   $0                 $0                    $0
4.  OTHER (ATTACH LIST)                      $0                    $0                   $0                 $0                    $0
5.  TOTAL TAXES PAYABLE                      $0                    $0                   $0                 $0                    $0

6.    ACCOUNTS PAYABLE                  $95,261            $70,212                  $53,582         $156,125              $375,179


STATUS OF POSTPETITION TAXES                                                    MONTH:                 October 2018

                                                    BEGINNING              AMOUNT                                     ENDING
                                                       TAX              WITHHELD AND/         AMOUNT                    TAX
FEDERAL                                             LIABILITY            0R ACCRUED            PAID                  LIABILITY
1.  WITHHOLDING                                              $0                 $13,332             $13,332                      $0
2.  FICA-EMPLOYEE                                            $0                 $15,393             $15,393                      $0
3.  FICA-EMPLOYER                                            $0                 $15,393             $15,393                      $0
4.  UNEMPLOYMENT                                             $0                    $252                $252                      $0
5.  INCOME                                                   $0                      $0                  $0                      $0
6.  OTHER (ATTACH LIST)                                      $0                      $0                  $0                      $0
7.  TOTAL FEDERAL TAXES                                      $0                 $44,369             $44,369                      $0
STATE AND LOCAL
8.  WITHHOLDING                                                    $0                    $0                 $0                   $0
9.  SALES                                                          $0                    $0                 $0                   $0
10. EXCISE                                                         $0                    $0                 $0                   $0
11. UNEMPLOYMENT                                                   $0                $1,023             $1,023                   $0
12. REAL PROPERTY                                                  $0                    $0                 $0                   $0
13. PERSONAL PROPERTY                                              $0                    $0                 $0                   $0
14. OTHER (ATTACH LIST)                                            $0                    $0                 $0                   $0
15. TOTAL STATE & LOCAL                                            $0                $1,023             $1,023                   $0
16. TOTAL TAXES                                                    $0               $45,392            $45,392                   $0
                 Case 18-40296   Doc 32   Filed 11/30/18   Entered 11/30/18 18:31:40   Desc Main Document    Page 6 of 8




                                                                                                          Monthly Operating Report
                                                                                                                                            ACCRUAL BASIS-5
CASE NAME:               Remarkable Healthcare of Dallas, LP


CASE NUMBER:             18-40296




                                                                                                                                       Case 18-40295
                                                                                        MONTH:                   October 2018
BANK RECONCILIATIONS
                                                    Regions DAL Oper         Regions DAL Payroll     Regions DAL Saving
                                                           *5805                     *6005                   *7907
A.      BANK:                                      Regions                  Regions                 Regions
B.      ACCOUNT NUMBER:                                             5805                    6005                    7907                                         TOTAL
C.      PURPOSE (TYPE):                            Operating - DIP          Payroll - DIP           Savings - DIP
1.     BALANCE PER BANK STATEMENT                                $69,370                     ($8)                    $0                                             $69,362




                                                                                                                                       Doc 227-2
2.     ADD: TOTAL DEPOSITS NOT CREDITED                               $0                      $0                     $0                                                  $0
3.     SUBTRACT: OUTSTANDING CHECKS                                   $0                      $0                     $0                                                  $0
4.     OTHER RECONCILING ITEMS                                        $0                      $0                     $0                                                  $0
5.     MONTH END BALANCE PER BOOKS                               $69,370                     ($8)                    $0                                             $69,362
6.     NUMBER OF LAST CHECK WRITTEN                                   685   N/A                     N/A




                                                                                                                   Filed 12/20/18 Entered 12/20/18 21:40:40
                                                                                                                    - MORs Page 15 of 41
INVESTMENT ACCOUNTS

                                           DATE OF                               TYPE OF                  PURCHASE                                               CURRENT
BANK, ACCOUNT NAME & NUMBER               PURCHASE                             INSTRUMENT                   PRICE                                                 VALUE
7.  N/A                               N/A                                   N/A                     N/A                                                       N/A
8.  N/A                               N/A                                   N/A                     N/A                                                       N/A
9.  N/A                               N/A                                   N/A                     N/A                                                       N/A
10. N/A                               N/A                                   N/A                     N/A                                                       N/A
11.                 TOTAL INVESTMENTS                                                                                              $0                                      $0


CASH

12.                      CURRENCY ON HAND                                                                                                                                  $0

13.                      TOTAL CASH - END OF MONTH                                                                                                                  $69,362




                                                                                                                                       Desc Ex
Case 18-40295
      Case 18-40296 Doc  227-2
                     Doc 32         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:31:40 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     7 of 8 Ex. B
                                      - MORs Page 16 of 41



                                                                                            Monthly Operating Report
                                                                                                      ACCRUAL BASIS-6
CASE NAME:              Remarkable Healthcare of Dallas, LP

CASE NUMBER:            18-40296


                                                                                 MONTH:            October 2018

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                    INSIDERS
                               TYPE OF               AMOUNT               TOTAL PAID
         NAME                  PAYMENT                PAID                 TO DATE
1. EMILY MCPIKE         WAGES                                 $1,933              $13,134
2. CHRISTOPHER MCPIKE LAWN SERVICE                               $0                $4,134
3. JOHN PATRICK MCPIKE LAWN SERVICE                              $0                $3,898
4. N/A                  N/A                                      $0                    $0
5. N/A           N/A                                              $0                   $0
6.     TOTAL PAYMENTS TO INSIDERS                             $1,933              $21,166


                                                      PROFESSIONALS
                          DATE OF COURT                                                                        TOTAL
                        ORDER AUTHORIZING            AMOUNT               AMOUNT PAID        TOTAL PAID      INCURRED
           NAME              PAYMENT                APPROVED           (BTW ALL DEBTORS)      TO DATE        & UNPAID
1. CASTILLO - PROFESSIONAL LEGAL SERVICE                  $10,000                 $10,000        $129,911         $90,000
2. Searcy & Searcy PC                                          $879                $4,352         $29,600             $0
3. N/A                             N/A                           $0                    $0              $0             $0
4. N/A                             N/A                           $0                    $0              $0             $0
5. N/A                    N/A                                    $0                    $0              $0              $0
6. TOTAL PAYMENTS TO PROFESSIONALS                                                $14,352        $159,511         $90,000


POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                    SCHEDULED              AMOUNTS
                                                     MONTHLY                 PAID              TOTAL
                                                    PAYMENTS                DURING             UNPAID
             NAME OF CREDITOR                          DUE                  MONTH           POSTPETITION
1. GRIFFIN PROPERTIES LEASEHOLDER                        $104,213                $104,213              $0
2. N/A                                                           $0                    $0              $0
3. N/A                                                           $0                    $0              $0
4. N/A                                                           $0                    $0              $0
5. N/A                                                           $0                    $0              $0
6. TOTAL                                                 $104,213                $104,213              $0
Case 18-40295
      Case 18-40296 Doc  227-2
                     Doc 32         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:31:40 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     8 of 8 Ex. B
                                      - MORs Page 17 of 41



                                                                                Monthly Operating Report
                                                                                               ACCRUAL BASIS-7
    CASE NAME:         Remarkable Healthcare of Dallas, LP


    CASE NUMBER:       18-40296

                                                                          MONTH:               October 2018

    QUESTIONNAIRE

                                                                                             YES              NO
    1.  HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                              NO
        THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
    2. HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                              NO
        OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
    3. ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                              NO
        LOANS) DUE FROM RELATED PARTIES?
    4. HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                              NO
        THIS REPORTING PERIOD?
    5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                              NO
        DEBTOR FROM ANY PARTY?
    6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                           NO
    7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                              NO
        PAST DUE?
    8. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                       NO
    9. ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                             NO
    10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                              NO
        DELINQUENT?
    11. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                              NO
        REPORTING PERIOD?
    12. ARE ANY WAGE PAYMENTS PAST DUE?                                                                       NO

    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
    EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.




    INSURANCE
                                                                                             YES              NO
    1.   ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                             YES
         NECESSARY INSURANCE COVERAGES IN EFFECT?
    2.   ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                              YES
    3.   PLEASE ITEMIZE POLICIES BELOW.


    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
    CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
    BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.
    Worker's Comp insurance has been changed to self insured.


                                             INSTALLMENT PAYMENTS
           TYPE OF                                                                           PAYMENT AMOUNT
           POLICY              CARRIER                       PERIOD COVERED                    & FREQUENCY

    PROPERTY INSURANCETHE HARTFORD                            1/1/2018        1/1/2019   $    2,913.30   MONTHLY
    GEN/PROF LIABILITY IRONSHORE SPECIALITY                   1/1/2018        1/1/2019   $    5,795.92   MONTHLY
    EMP LIFE INS       UNUM LIFE INSURANCE                    1/1/2018        1/1/2019   $      127.34   MONTHLY
    EMP HEALTH INS     NORTH AMERICAN ADM                     5/1/2018        5/1/2019   $    7,195.20   MONTHLY
    DENTAL AND VISION PLIC SBD GRAND ISLAND                   1/1/2018        1/1/2019   $      452.52   MONTHLY
Case 18-40295
      Case 18-40297 Doc  227-2
                     Doc 46         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:11 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     1 of 8 Ex. B
                                      - MORs Page 18 of 41
              Case 18-40297     Doc 46     Filed 11/30/18       Entered 11/30/18 18:32:11     Desc Main Document          Page 2 of 8




                                                                                                                      Monthly Operating Report
                                                                                                                                       ACCRUAL BASIS-1
CASE NAME:           Remarkable Healthcare of Fort Worth

CASE NUMBER:         18-40297



COMPARATIVE BALANCE SHEET
                                            SCHEDULE




                                                                                                                                                       Case 18-40295
                                             AMOUNT             Regions FTW Oper                             Regions FTW Saving
                                                                                      Regions FTW Payroll                                         RH FTW Facility
                                                                      *2384                                         *9579

ASSETS
1.  UNRESTRICTED CASH                               $105,000              $138,682                    $24                 $1,747                                                $140,452
2.  RESTRICTED CASH                                       $0                    $0                     $0                     $0                                                      $0
3.  TOTAL CASH                                      $105,000              $138,682                    $24                 $1,747                                                $140,452
4.  ACCOUNTS RECEIVABLE (NET)                     $1,812,610                    $0                     $0                     $0                                              $1,934,850
5.  INVENTORY                                             $0                    $0                     $0                     $0                                                      $0
6.  NOTES RECEIVABLE                                      $0                    $0                     $0                     $0                                                      $0
7.  PREPAID EXPENSES                                      $0                    $0                     $0                     $0                                                      $0




                                                                                                                                                       Doc 227-2
8.  OTHER (ATTACH LIST)                                   $0                    $0                     $0                     $0                                                      $0
9.  TOTAL CURRENT ASSETS                          $1,917,610              $138,682                    $24                 $1,747                                              $2,075,302
10. PROPERTY, PLANT & EQUIPMENT                     $171,645                    $0                     $0                     $0                                                $252,399
11. LESS: ACCUMULATED
    DEPRECIATION/DEPLETION                         ($103,376)                  $0                      $0                    $0                                                $171,645
12. NET PROPERTY, PLANT &
    EQUIPMENT                                        $68,269                   $0                      $0                    $0                                               ($103,376)
13.   DUE FROM INSIDERS                                   $0                   $0                      $0                    $0                                                      $0




                                                                                                                                   Filed 12/20/18 Entered 12/20/18 21:40:40
                                                                                                                                    - MORs Page 19 of 41
14.   OTHER ASSETS - NET OF
      AMORTIZATION (ATTACH LIST)                          $0                    $0                     $0                     $0                                                      $0
15. OTHER (ATTACH LIST)                                   $0                    $0                     $0                     $0                                                      $0
16. TOTAL ASSETS                                  $1,985,879              $138,682                    $24                 $1,747                                              $1,971,926
POSTPETITION LIABILITIES
17. ACCOUNTS PAYABLE                                                      $329,338                     $0                    $0                                                $329,338
18. TAXES PAYABLE                                                               $0                     $0                    $0                                                      $0
19. NOTES PAYABLE                                                               $0                     $0                    $0                                                      $0
20. PROFESSIONAL FEES                                                       $3,339                     $0                    $0                                                  $3,339
21. SECURED DEBT                                                                $0                     $0                    $0                                                      $0
22. BANK FEES                                                                   $0                   $357                    $5                                                    $362
23. TOTAL POSTPETITION LIABILITIES                                        $332,678                   $357                    $5                                                $333,040
PREPETITION LIABILITIES
24. SECURED DEBT                                  $4,385,000                    $0                     $0                    $0                                                       $0
25. PRIORITY DEBT                                         $0                    $0                     $0                    $0                                                       $0
26. UNSECURED DEBT                                $1,510,187                    $0                     $0                    $0                                                 $940,377
27. OTHER (ATTACH LIST)                                   $0                    $0                     $0                    $0                                                       $0
28. TOTAL PREPETITION LIABILITIES                 $5,895,187                    $0                     $0                    $0                                                 $940,377
29. TOTAL LIABILITIES                             $5,895,187              $332,678                   $357                    $5                                               $1,273,417
EQUITY
30. PREPETITION OWNERS' EQUITY                                           ($193,996)                 ($334)                $1,742                                               $698,509
31. POSTPETITION CUMULATIVE
    PROFIT OR (LOSS)                                                           $0                      $0                    $0                                                  $3,469
32. DIRECT CHARGES TO EQUITY
    (ATTACH EXPLANATION)                                                        $0                     $0                     $0                                                     $0
33.   TOTAL EQUITY                                                       ($193,996)                 ($334)                $1,742                                               $701,978


                                                                                                                                                       Desc Ex
34.   TOTAL LIABILITIES &
      OWNERS' EQUITY                                                      $138,682                    $24                 $1,747                                              $1,975,395
Case 18-40295
      Case 18-40297 Doc  227-2
                     Doc 46         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:11 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     3 of 8 Ex. B
                                      - MORs Page 20 of 41
                                                                                           Monthly Operating Report
                                                                                                     ACCRUAL BASIS-2
    CASE NAME:             Remarkable Healthcare of Fort Worth

    CASE NUMBER:           18-40297


    INCOME STATEMENT                                         Oct-18          Nov-18        Dec-18         Quarter
    REVENUES
    1.   GROSS REVENUES                                          $604,695             $0            $0       $604,695
    2.   LESS: ADJUSTMENTS AND RECOUP                                   $0            $0            $0                $0
    3. NET REVENUE                                               $604,695             $0            $0       $604,695
    COST OF GOODS SOLD
    4.   MATERIAL                                                       $0            $0            $0                $0
    5.   DIRECT LABOR                                                   $0            $0            $0                $0
    6.   DIRECT OVERHEAD                                                $0            $0            $0                $0
    7.   TOTAL COST OF GOODS SOLD                                       $0            $0            $0                $0
    8. GROSS PROFIT                                              $604,695             $0            $0       $604,695
    OPERATING EXPENSES
    9.   OFFICER / INSIDER COMPENSATION                                 $0            $0            $0                $0
    10   PAYROLL (INCLUDING TAX AND BENEFITS)                    $281,116             $0            $0       $281,116
    11   CONTRACT SERVICES                                        $57,153             $0            $0        $57,153
    12   RENT & LEASE                                             $94,168             $0            $0        $94,168
    13   NURSING AND MEDICAL SUPPLIES AND EQUI                    $21,523             $0            $0        $21,523
    14   DIETARY                                                  $14,545             $0            $0        $14,545

    15   PHARMACEUTICALS                                          $18,948             $0            $0        $18,948
    16   UTILITIES, PHONE, AND CABLE                              $20,009             $0            $0        $20,009
    17   REPAIRS AND MAINT                                         $4,799             $0            $0         $4,799
    18   CONSULTING SERVICES                                       $6,830             $0            $0         $6,830
    19   PROFESSIONAL SERVICES                                    $17,791             $0            $0        $17,791
    20   MANAGEMENT FEES                                          $12,000             $0            $0        $12,000
    21   INSURANCE - COMMERCIAL                                    $9,010             $0            $0         $9,010
    22   OFFICE SUPPLIES                                              $236            $0            $0              $236
    23   TRAVEL AND BUSINESS MEALS                                    $432            $0            $0              $432
    24   MARKETING                                                    $357            $0            $0              $357
    25   LAB & RADIOLOGY                                           $2,060             $0            $0         $2,060
    26   HOUSEKEEPING AND LAUNDRY SUPPLIES                         $2,260             $0            $0         $2,260
    27   TRANSPORTATION                                            $2,014             $0            $0         $2,014
    28   BAD DEBT                                                  $6,001             $0            $0         $6,001
    29   OTHER (ATTACH LIST)                                       $2,751             $0            $0         $2,751
    30 TOTAL OPERATING EXPENSES                                  $574,002             $0            $0       $574,002
    31 INCOME BEFORE NON-OPERATING INCOME                         $30,693             $0            $0        $30,693
    OTHER INCOME & EXPENSES
    32 NON-OPERATING INCOME (ATTACH LIST)                              $0             $0            $0             $0
    33 NON-OPERATING EXPENSE (ATTACH LIST)                             $0             $0            $0             $0
    34 PREPAID EXPENSES                                                $0             $0            $0             $0
    35 INTEREST EXPENSE                                                $0             $0            $0             $0
    36 DEPRECIATION / DEPLETION                                    $1,555             $0            $0         $1,555
    37 ACCRUAL                                                         $0             $0            $0             $0
    38 AMORTIZATION                                                    $0             $0            $0             $0
    39 OTHER (ATTACH LIST)                                        $17,467             $0            $0        $17,467
    40 NET OTHER INCOME & EXPENSES                                $19,023             $0            $0        $19,023
    REORGANIZATION EXPENSES
    41 PROFESSIONAL FEES                                           $3,000             $0            $0         $3,000
    42 U.S. TRUSTEE FEES                                           $5,201             $0            $0         $5,201
    43 OTHER (ATTACH LIST)                                             $0             $0            $0             $0
    44 TOTAL REORGANIZATION EXPENSES                               $8,201             $0            $0         $8,201
    45 INCOME TAX                                                      $0             $0            $0             $0
    46 NET PROFIT (LOSS)                                           $3,469             $0            $0         $3,469
Case 18-40297     Doc 46    Filed 11/30/18      Entered 11/30/18 18:32:11                Desc Main Document               Page 4 of 8

                                                                                                Monthly Operating Report
                                                                                                               ACCRUAL BASIS-3
 CASE NAME:                Remarkable Healthcare of Fort Worth

 CASE NUMBER:              18-40297

                                                    Regions FTW Oper      Regions FTW Payroll   Regions FTW Saving   Combined RH FTW
 CASH RECEIPTS AND DISBURSEMENTS                          *2384                  *2406                 *7877             TOTALS

 1. CASH - BEGINNING OF MONTH                               $184,738                   $552               $11,886           $197,176
 RECEIPTS FROM OPERATIONS
 2. CASH SALES                                                      $0                    $0                   $0                 $0
 COLLECTION OF ACCOUNTS RECEIVABLE
 3.   PREPETITION                                                   $0                    $0                   $0                 $0




                                                                                                                                                      Case 18-40295
 4.   POSTPETITION                                          $665,457                      $0                   $0           $665,457
 5. TOTAL OPERATING RECEIPTS                                $665,457                      $0                   $0           $665,457
 NON-OPERATING RECEIPTS
 6.   LOANS & ADVANCES (ATTACH LIST)                                $0                    $0                   $0                 $0
 7.   TRANSFERS BETWEEN ACCOUNTS                           ($377,084)              $451,806              ($10,135)           $64,587
 8.   RETURNED CHECK                                              $0                     $0                    $0                 $0
 9.   TOTAL NON-OPERATING RECEIPTS                         ($377,084)              $451,806              ($10,135)           $64,587
 10. TOTAL RECEIPTS                                         $288,373               $451,806              ($10,135)          $730,044
 11. TOTAL CASH AVAILABLE                                   $473,110               $452,358                $1,752           $927,220
 OPERATING DISBURSEMENTS




                                                                                                                                                      Doc 227-2
 12. PAYROLL WITH TAXES AND BENEFITS                              $490             $451,977                    $0           $452,467
 13. PETTY CASH                                                  $4,529                   $0                   $0             $4,529
 14. PATIENT REFUNDS                                             $7,730                   $0                   $0             $7,730
 15. SECURED / RENTAL / LEASES                              $109,034                      $0                   $0           $109,034
 16. UTILITIES                                               $12,337                      $0                   $0            $12,337
 17. INSURANCE                                               $72,966                      $0                   $0            $72,966




                                                                                                                                  Filed 12/20/18 Entered 12/20/18 21:40:40
 18. PROFESSIONAL SERVICES                                       $8,000                   $0                   $0             $8,000




                                                                                                                                   - MORs Page 21 of 41
 19. RESIDENT TRANSPORT                                          $3,241                   $0                   $0             $3,241
 20. TRAVEL                                                      $1,305                   $0                   $0             $1,305
 21. SERVICE PROVIDERS FOR PATIENTS                          $44,903                      $0                   $0            $44,903
 22. REPAIRS & MAINTENANCE                                       $7,233                   $0                   $0             $7,233
 23. SUPPLIES                                                $52,205                      $0                   $0            $52,205
 24. ADVERTISING/SOFTWARE                                        $6,366                   $0                   $0             $6,366
 25. BANK FEES                                                   $1,751                $357                    $5             $2,113
 26. TOTAL OPERATING DISBURSEMENTS                          $332,089               $452,335                    $5           $784,429
 REORGANIZATION EXPENSES
 27. PROFESSIONAL FEES                                           $2,339                   $0                   $0             $2,339
 28. U.S. TRUSTEE FEES                                              $0                    $0                   $0                 $0
 29. CHECK ORDERS                                                    $0                   $0                   $0                 $0
 30. TOTAL REORGANIZATION EXPENSES                               $2,339                   $0                   $0             $2,339
 31. TOTAL DISBURSEMENTS                                    $334,428               $452,335                    $5           $786,768
 32. NET CASH FLOW                                          ($46,056)                 ($529)             ($10,140)          ($56,724)
 33. CASH - END OF MONTH                                    $138,682                    $24                $1,747           $140,452




                                                                                                                                                      Desc Ex
Case 18-40295
      Case 18-40297 Doc  227-2
                     Doc 46         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:11 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     5 of 8 Ex. B
                                      - MORs Page 22 of 41

                                                                                               Monthly Operating Report
                                                                                                            ACCRUAL BASIS-4
 CASE NAME:                Remarkable Healthcare of Fort Worth

 CASE NUMBER:              18-40297

                                                  SCHEDULE
 ACCOUNTS RECEIVABLE AGING                         AMOUNT               OCTOBER              NOVEMBER            DECEMBER
 1.  0-30                                                    $0              $712,520                     $0                 $0
 2.  31-60                                                   $0              $405,928                     $0                 $0
 3.  61-90                                           $1,100,291                $83,448                    $0                 $0
 4.  91+                                             $1,023,408             $1,170,251                    $0                 $0
 5.   TOTAL ACCOUNTS RECEIVABLE                       $2,123,699             $2,372,148                   $0                 $0
 6.   AMOUNT CONSIDERED UNCOLLECTIBLE                   $311,089              $437,298                    $0                 $0
 7.   ACCOUNTS RECEIVABLE (NET)                       $1,812,610             $1,934,850                   $0                 $0


 AGING OF POSTPETITION TAXES AND PAYABLES                                      MONTH:                 October 2018

                                  0-30               31-60                 61-90                91+
 TAXES PAYABLE                   DAYS                DAYS                  DAYS                DAYS                  TOTAL
 1.  FEDERAL                               $0                    $0                    $0                 $0                 $0
 2.  STATE                                 $0                    $0                    $0                 $0                 $0
 3.  LOCAL                                 $0                    $0                    $0                 $0                 $0
 4.  OTHER (ATTACH LIST)                   $0                    $0                    $0                 $0                 $0
 5.  TOTAL TAXES PAYABLE                   $0                    $0                    $0                 $0                 $0

 6.   ACCOUNTS PAYABLE                $149,018           $84,492                   $79,967         $166,307             $479,785


 STATUS OF POSTPETITION TAXES                                                  MONTH:                 October 2018

                                                 BEGINNING               AMOUNT                                   ENDING
                                                    TAX               WITHHELD AND/          AMOUNT                 TAX
 FEDERAL                                         LIABILITY             0R ACCRUED             PAID               LIABILITY
 1.  WITHHOLDING                                          $0                   $38,077             $38,077                   $0
 2.  FICA-EMPLOYEE                                        $0                   $32,013             $32,013                   $0
 3.  FICA-EMPLOYER                                        $0                   $32,013             $32,013                   $0
 4.  UNEMPLOYMENT                                         $0                      $421                $421                   $0
 5.  INCOME                                               $0                        $0                  $0                   $0
 6.  OTHER (ATTACH LIST)                                  $0                        $0                  $0                   $0
 7.  TOTAL FEDERAL TAXES                                  $0                  $102,524            $102,524                   $0
 STATE AND LOCAL
 8.  WITHHOLDING                                                 $0                  $0                  $0                  $0
 9.  SALES                                                       $0                  $0                  $0                  $0
 10. EXCISE                                                      $0                  $0                  $0                  $0
 11. UNEMPLOYMENT                                                $0              $2,156              $2,156                  $0
 12. REAL PROPERTY                                               $0                  $0                  $0                  $0
 13. PERSONAL PROPERTY                                           $0                  $0                  $0                  $0
 14. OTHER (ATTACH LIST)                                         $0                  $0                  $0                  $0
 15. TOTAL STATE & LOCAL                                         $0              $2,156              $2,156                  $0
 16. TOTAL TAXES                                                 $0            $104,680            $104,680                  $0
                 Case 18-40297   Doc 46   Filed 11/30/18   Entered 11/30/18 18:32:11   Desc Main Document    Page 6 of 8




                                                                                                          Monthly Operating Report
                                                                                                                                            ACCRUAL BASIS-5
CASE NAME:               Remarkable Healthcare of Fort Worth


CASE NUMBER:             18-40297




                                                                                                                                       Case 18-40295
                                                                                        MONTH:                   October 2018
BANK RECONCILIATIONS

                                                    Regions FTW Oper                        Regions FTW Saving
A.      BANK:                                                           Regions FTW Payroll                                                                       Total
                                                          *2384                                    *7877
B.      ACCOUNT NUMBER:                                   *2384                *2406               *7877
C.      PURPOSE (TYPE):                                    DIP             PAYROLL-DIP         SAVINGS -DIP
1.     BALANCE PER BANK STATEMENT                             $138,682                 $24               $1,747                                                     $140,452




                                                                                                                                       Doc 227-2
2.     ADD: TOTAL DEPOSITS NOT CREDITED                             $0                  $0                   $0                                                           $0
3.     SUBTRACT: OUTSTANDING CHECKS                                 $0                  $0                   $0                                                           $0
4.     OTHER RECONCILING ITEMS                                      $0                  $0                   $0                                                           $0
5.     MONTH END BALANCE PER BOOKS                            $138,682                 $24               $1,747                                                     $140,452
6.     NUMBER OF LAST CHECK WRITTEN                                 527 N/A                 N/A




                                                                                                                   Filed 12/20/18 Entered 12/20/18 21:40:40
                                                                                                                    - MORs Page 23 of 41
INVESTMENT ACCOUNTS

                                           DATE OF                                TYPE OF                 PURCHASE                                               CURRENT
BANK, ACCOUNT NAME & NUMBER               PURCHASE                              INSTRUMENT                  PRICE                                                 VALUE
7.  N/A                               N/A                                    N/A                    N/A                                                       N/A
8.  N/A                               N/A                                    N/A                    N/A                                                       N/A
9.  N/A                               N/A                                    N/A                    N/A                                                       N/A
10. N/A                               N/A                                    N/A                    N/A                                                       N/A
11.                 TOTAL INVESTMENTS                                    0                      0                                  $0                                      $0


CASH

12.                      CURRENCY ON HAND                                                                                                                                  $0

13.                      TOTAL CASH - END OF MONTH                                                                                                                  $140,452




                                                                                                                                       Desc Ex
Case 18-40295
      Case 18-40297 Doc  227-2
                     Doc 46         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:11 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     7 of 8 Ex. B
                                      - MORs Page 24 of 41



                                                                                             Monthly Operating Report
                                                                                                        ACCRUAL BASIS-6
CASE NAME:              Remarkable Healthcare of Fort Worth

CASE NUMBER:            18-40297


                                                                                 MONTH:              October 2018

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                    INSIDERS
                               TYPE OF               AMOUNT                TOTAL PAID
         NAME                  PAYMENT                PAID                  TO DATE
1. CHRISTOPHER MCPIKE LAWN SERVICE                             $0                  $4,134
2. JOHN PATRICK MCPIKE LAWN SERVICE                            $0                  $3,898
3. N/A                  N/A                       N/A                N/A
4. N/A                  N/A                       N/A                N/A
5. N/A           N/A                              N/A                N/A
6.     TOTAL PAYMENTS TO INSIDERS                              $0                  $8,032


                                                     PROFESSIONALS
                          DATE OF COURT                                                                          TOTAL
                        ORDER AUTHORIZING            AMOUNT             AMOUNT PAID           TOTAL PAID       INCURRED
           NAME              PAYMENT                APPROVED         (BTW ALL DEBTORS)         TO DATE         & UNPAID
1. CASTILLO - PROFESSIONAL LEGAL SERVICE                 $10,000                  $10,000          $129,911         $90,000
2. Searcy & Searcy PC                                         $879                 $4,352           $29,600             $0
3. N/A                             N/A                         $0                       $0               $0             $0
4. N/A                             N/A                         $0                       $0               $0             $0
5. N/A                    N/A                                  $0                      $0                $0              $0
6. TOTAL PAYMENTS TO PROFESSIONALS                                                $14,352          $159,511         $90,000


POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                   SCHEDULED               AMOUNTS
                                                    MONTHLY                  PAID                TOTAL
                                                   PAYMENTS                 DURING               UNPAID
             NAME OF CREDITOR                         DUE                   MONTH             POSTPETITION
1. GRIFFIN PROPERTIES LEASEHOLDER                       $109,034                 $109,034                $0
2. N/A                                            N/A                N/A                     N/A
3. N/A                                            N/A                N/A                     N/A
4. N/A                                            N/A                N/A                     N/A
5. N/A                                            N/A                N/A                     N/A
6. TOTAL                                                $109,034                 $109,034                $0
Case 18-40295
      Case 18-40297 Doc  227-2
                     Doc 46         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:11 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     8 of 8 Ex. B
                                      - MORs Page 25 of 41



                                                                                Monthly Operating Report
                                                                                               ACCRUAL BASIS-7
    CASE NAME:         Remarkable Healthcare of Fort Worth


    CASE NUMBER:       18-40297

                                                                          MONTH:               October 2018

    QUESTIONNAIRE

                                                                                             YES              NO
    1.  HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                              NO
        THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
    2. HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                              NO
        OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
    3. ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                              NO
        LOANS) DUE FROM RELATED PARTIES?
    4. HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                              NO
        THIS REPORTING PERIOD?
    5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                              NO
        DEBTOR FROM ANY PARTY?
    6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                           NO
    7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                              NO
        PAST DUE?
    8. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                       NO
    9. ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                             NO
    10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                              NO
        DELINQUENT?
    11. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                              NO
        REPORTING PERIOD?
    12. ARE ANY WAGE PAYMENTS PAST DUE?                                                                       NO

    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
    EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.




    INSURANCE
                                                                                             YES              NO
    1.   ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                             YES
         NECESSARY INSURANCE COVERAGES IN EFFECT?
    2.   ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                              YES
    3.   PLEASE ITEMIZE POLICIES BELOW.


    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
    CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
    BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                             INSTALLMENT PAYMENTS
           TYPE OF                                                                           PAYMENT AMOUNT
           POLICY              CARRIER                       PERIOD COVERED                    & FREQUENCY

    PROPERTY INSURANCETHE HARTFORD                            1/1/2018        1/1/2019   $    2,688.39   MONTHLY
    GEN/PROF LIABILITY IRONSHORE SPECIALITY                   1/1/2018        1/1/2019   $    5,732.54   MONTHLY
    EMP LIFE INS       UNUM LIFE INSURANCE                    1/1/2018        1/1/2019   $      104.50   MONTHLY
    EMP HEALTH INS     NORTH AMERICAN ADM                     1/1/2018        1/1/2019   $   27,213.80   MONTHLY
    DENTAL AND VISION PLIC SBD GRAND ISLAND                   1/1/2018        1/1/2019   $    1,503.94   MONTHLY
Case 18-40295
      Case 18-40298 Doc  227-2
                     Doc 35         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:42 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     1 of 8 Ex. B
                                      - MORs Page 26 of 41
               Case 18-40298    Doc 35      Filed 11/30/18      Entered 11/30/18 18:32:42      Desc Main Document         Page 2 of 8




                                                                                                                      Monthly Operating Report
                                                                                                                                            ACCRUAL BASIS-1
CASE NAME:           Remarkable Healthcare of Seguin, LP

CASE NUMBER:         18-40298



COMPARATIVE BALANCE SHEET
                                            SCHEDULE                                   Regions SEG Payroll   Regions SEG Savings




                                                                                                                                                       Case 18-40295
                                                                 Regions SEG Oper                                                                       RH SEG Facility
                                             AMOUNT                                           *4869                 *7885
                                                                       *7297
ASSETS
1.  UNRESTRICTED CASH                               $105,000                $43,795               $184,624                   $41                                                $228,460
2.  RESTRICTED CASH                                       $0                     $0                     $0                    $0                                                      $0
3.  TOTAL CASH                                      $105,000                $43,795               $184,624                   $41                                                $228,460
4.  ACCOUNTS RECEIVABLE (NET)                     $1,237,871                     $0                     $0                    $0                                              $1,976,396
5.  INVENTORY                                             $0                     $0                     $0                    $0                                                      $0
6.  NOTES RECEIVABLE                                      $0                     $0                     $0                    $0                                                      $0
7.  PREPAID EXPENSES                                      $0                     $0                     $0                    $0                                                      $0
8.  OTHER (ATTACH LIST)                                   $0                     $0                     $0                    $0                                                      $0




                                                                                                                                                       Doc 227-2
9.  TOTAL CURRENT ASSETS                          $1,342,871                $43,795               $184,624                   $41                                              $2,204,856
10. PROPERTY, PLANT & EQUIPMENT                           $0                     $0                     $0                    $0                                               $207,702
11. LESS: ACCUMULATED
    DEPRECIATION/DEPLETION                                 $0                    $0                     $0                    $0                                              ($115,717)
12. NET PROPERTY, PLANT &
    EQUIPMENT                                              $0                    $0                     $0                    $0                                                $91,985
13.   DUE FROM INSIDERS                                    $0                    $0                     $0                    $0                                                     $0




                                                                                                                                   Filed 12/20/18 Entered 12/20/18 21:40:40
14.   OTHER ASSETS - NET OF




                                                                                                                                    - MORs Page 27 of 41
      AMORTIZATION (ATTACH LIST)                          $0                     $0                     $0                    $0                                                      $0
15. OTHER (ATTACH LIST)                                   $0                     $0                     $0                    $0                                                      $0
16. TOTAL ASSETS                                  $1,342,871                $43,795               $184,624                   $41                                              $2,296,841
POSTPETITION LIABILITIES
17. ACCOUNTS PAYABLE                                                      251244.56                     $0                    $0                                               $251,245
18. TAXES PAYABLE                                                               $0                      $0                    $0                                                     $0
19. NOTES PAYABLE                                                               $0                      $0                    $0                                                     $0
20. PROFESSIONAL FEES                                                       $2,339                      $0                    $0                                                 $2,339
21. SECURED DEBT                                                                $0                      $0                    $0                                                     $0
22. BANK FEES                                                               $1,253                    $356                    $5                                                 $1,614
23. TOTAL POSTPETITION LIABILITIES                                        $254,837                    $356                    $5                                               $255,198
PREPETITION LIABILITIES
24. SECURED DEBT                                  $4,385,000                     $0                     $0                    $0                                                      $0
25. PRIORITY DEBT                                         $0                     $0                     $0                    $0                                                      $0
26. UNSECURED DEBT                                $1,153,750                     $0                     $0                    $0                                               $810,214
27. OTHER (ATTACH LIST)                                   $0                     $0                     $0                    $0                                                      $0
28. TOTAL PREPETITION LIABILITIES                 $5,538,750                     $0                     $0                    $0                                               $810,214
29. TOTAL LIABILITIES                             $5,538,750               $254,837                   $356                    $5                                              $1,065,412
EQUITY
30. PREPETITION OWNERS' EQUITY                                            ($211,041)              $184,268                   $36                                              $1,231,429
31. POSTPETITION CUMULATIVE
    PROFIT OR (LOSS)                                                             $0                     $0                    $0                                                $35,631
32. DIRECT CHARGES TO EQUITY
    (ATTACH EXPLANATION)                                                         $0                     $0                    $0                                                      $0
33.   TOTAL EQUITY                                                        ($211,041)              $184,268                   $36                                              $1,267,060


                                                                                                                                                       Desc Ex
34.   TOTAL LIABILITIES &
      OWNERS' EQUITY                                                        $43,795               $184,624                   $41                                              $2,332,472
Case 18-40295
      Case 18-40298 Doc  227-2
                     Doc 35         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:42 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     3 of 8 Ex. B
                                      - MORs Page 28 of 41
                                                                                           Monthly Operating Report
                                                                                                     ACCRUAL BASIS-2
    CASE NAME:             Remarkable Healthcare of Seguin, LP

    CASE NUMBER:           18-40298


    INCOME STATEMENT                                         Oct-18          Nov-18        Dec-18        QUARTER
    REVENUES
    1.   GROSS REVENUES                                          $558,475             $0            $0       $558,475
    2.   LESS: ADJUSTMENTS AND RECOUP                                   $0            $0            $0             $0
    3. NET REVENUE                                               $558,475             $0            $0       $558,475
    COST OF GOODS SOLD
    4.   MATERIAL                                                       $0            $0            $0             $0
    5.   DIRECT LABOR                                                   $0            $0            $0             $0
    6.   DIRECT OVERHEAD                                                $0            $0            $0             $0
    7.   TOTAL COST OF GOODS SOLD                                       $0            $0            $0             $0
    8. GROSS PROFIT                                              $558,475             $0            $0       $558,475
    OPERATING EXPENSES
    9.   OFFICER / INSIDER COMPENSATION                                 $0            $0            $0             $0
    10   PAYROLL (INCLUDING TAX AND BENEFITS)                    $243,463             $0            $0       $243,463
    11   CONTRACT SERVICES                                        $30,748             $0            $0        $30,748
    12   RENT & LEASE                                             $80,653             $0            $0        $80,653
    13   NURSING AND MEDICAL SUPPLIES AND EQUI                    $13,840             $0            $0        $13,840
    14   DIETARY                                                  $12,342             $0            $0        $12,342

    15   PHARMACEUTICALS                                          $21,295             $0            $0        $21,295
    16   UTILITIES, PHONE, AND CABLE                              $24,783             $0            $0        $24,783
    17   REPAIRS AND MAINT                                         $2,206             $0            $0         $2,206
    18   CONSULTING SERVICES                                       $7,505             $0            $0         $7,505
    19   PROFESSIONAL SERVICES                                    $13,125             $0            $0        $13,125
    20   MANAGEMENT FEES                                          $22,654             $0            $0        $22,654
    21   INSURANCE - COMMERCIAL                                    $8,513             $0            $0         $8,513
    22   OFFICE SUPPLIES                                           $1,040             $0            $0         $1,040
    23   TRAVEL AND BUSINESS MEALS                                    $935            $0            $0          $935
    24   MARKETING                                                    $372            $0            $0          $372
    25   LAB & RADIOLOGY                                           $3,824             $0            $0         $3,824
    26   HOUSEKEEPING AND LAUNDRY SUPPLIES                         $1,940             $0            $0         $1,940
    27   TRANSPORTATION                                            $1,528             $0            $0         $1,528
    28   BAD DEBT                                                  $5,664             $0            $0         $5,664
    29   OTHER (ATTACH LIST)                                       $2,163             $0            $0         $2,163
    30 TOTAL OPERATING EXPENSES                                  $498,593             $0            $0       $498,593
    31 INCOME BEFORE NON-OPERATING INCOME                         $59,882             $0            $0        $59,882
    OTHER INCOME & EXPENSES
    32 NON-OPERATING INCOME (ATTACH LIST)                              $0             $0            $0             $0
    33 NON-OPERATING EXPENSE (ATTACH LIST)                             $0             $0            $0             $0
    34 PREPAID EXPENSES                                                $0             $0            $0             $0
    35 INTEREST EXPENSE                                                $0             $0            $0             $0
    36 DEPRECIATION / DEPLETION                                    $1,879             $0            $0         $1,879
    37 ACCRUAL                                                         $0             $0            $0             $0
    38 AMORTIZATION                                                    $0             $0            $0             $0
    39 OTHER (ATTACH LIST)                                        $11,729             $0            $0        $11,729
    40 NET OTHER INCOME & EXPENSES                                $13,608             $0            $0        $13,608
    REORGANIZATION EXPENSES
    41 PROFESSIONAL FEES                                           $6,446             $0            $0         $6,446
    42 U.S. TRUSTEE FEES                                           $4,197             $0            $0         $4,197
    43 OTHER (ATTACH LIST)                                             $0             $0            $0             $0
    44 TOTAL REORGANIZATION EXPENSES                              $10,643             $0            $0        $10,643
    45 INCOME TAX                                                      $0             $0            $0             $0
    46 NET PROFIT (LOSS)                                          $35,631             $0            $0        $35,631
     Case 18-40298    Doc 35   Filed 11/30/18    Entered 11/30/18 18:32:42            Desc Main Document             Page 4 of 8

                                                                                               Monthly Operating Report
                                                                                                             ACCRUAL BASIS-3
CASE NAME:                 Remarkable Healthcare of Seguin, LP

CASE NUMBER:               18-40298


                                                    Regions SEG Oper      Regions SEG Payroll Regions SEG Savings
                                                                                                                    RH SEG Facility
                                                          *7297                  *4869               *7885
CASH RECEIPTS AND DISBURSEMENTS
1. CASH - BEGINNING OF MONTH                               $148,762               $184,738                  $46            $333,545
RECEIPTS FROM OPERATIONS
2. CASH SALES                                                       $0                   $0                   $0                                  $0




                                                                                                                                                 Case 18-40295
COLLECTION OF ACCOUNTS RECEIVABLE
3.     PREPETITION                                                  $0                   $0                   $0                                  $0
4.     POSTPETITION                                        $625,891                      $0                   $0           $625,891
5. TOTAL OPERATING RECEIPTS                                $625,891                      $0                   $0           $625,891
NON-OPERATING RECEIPTS
6.     LOANS & ADVANCES (ATTACH LIST)                               $0                   $0                   $0                                  $0
7.     INTERCOMPANY TRANSFERS                      $        (476,021)             $201,525                    $0          ($274,496)
8.     RETURNED CHECKS                                            $0                    $0                    $0                 $0
9.     TOTAL NON-OPERATING RECEIPTS                        ($476,021)             $201,525                    $0          ($274,496)




                                                                                                                                                 Doc 227-2
10. TOTAL RECEIPTS                                         $149,870               $201,525                    $0           $351,395
11. TOTAL CASH AVAILABLE                                   $298,632               $386,263                  $46            $684,940
OPERATING DISBURSEMENTS
12. PAYROLL WITH TAXES AND BENEFITS                                 $0            $201,283                    $0           $201,283
13. PETTY CASH                                                      $0                   $0                   $0                                  $0
14. PATIENT REFUNDS                                                 $0                   $0                   $0                                  $0




                                                                                                                             Filed 12/20/18 Entered 12/20/18 21:40:40
15. SECURED / RENTAL / LEASES                               $90,542                      $0                   $0            $90,542




                                                                                                                              - MORs Page 29 of 41
16. UTILITIES                                               $33,697                      $0                   $0            $33,697
17. INSURANCE                                               $45,194                      $0                   $0            $45,194
18. PREPAID EXPENSES                                                $0                   $0                   $0                                  $0
19. PROFESSIONAL PROVIDERS                                       $3,000                  $0                   $0             $3,000
20. TRAVEL                                                  $11,916                      $0                   $0            $11,916
21. SERVICE PROVIDERS FOR PATIENTS                          $35,596                      $0                   $0            $35,596
22. REPAIRS & MAINTENANCE                                         $240                   $0                   $0                     $240
23. SUPPLIES                                                $29,731                      $0                   $0            $29,731
24. ADVERTISING/SOFTWARE                                         $1,327                  $0                   $0             $1,327
25. BANK FEE                                                     $1,253                $356                   $5             $1,614
26. TOTAL OPERATING DISBURSEMENTS                          $252,498               $201,639                    $5           $454,142
REORGANIZATION EXPENSES
27. PROFESSIONAL FEES                                            $2,339                  $0                   $0             $2,339
28. U.S. TRUSTEE FEES                                               $0                   $0                   $0                                  $0
29. CHECK ORDERS                                                     $0                  $0                   $0                 $0
30. TOTAL REORGANIZATION EXPENSES                                $2,339                  $0                   $0             $2,339
31. TOTAL DISBURSEMENTS                                    $254,837               $201,639                    $5           $456,481
32. NET CASH FLOW                                          ($104,967)                 ($114)                 ($5)         ($105,086)
33. CASH - END OF MONTH                                     $43,795               $184,624                  $41            $228,460




                                                                                                                                                 Desc Ex
Case 18-40295
      Case 18-40298 Doc  227-2
                     Doc 35         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:42 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     5 of 8 Ex. B
                                      - MORs Page 30 of 41
                                                                                             Monthly Operating Report
                                                                                                            ACCRUAL BASIS-4
 CASE NAME:                Remarkable Healthcare of Seguin, LP

 CASE NUMBER:              18-40298

                                                  SCHEDULE
 ACCOUNTS RECEIVABLE AGING                         AMOUNT                 Oct-18             Nov-18                  Dec-18
 1.  0-30                                                   $0                 $670,727                   $0                  $0
 2.  31-60                                                  $0                 $366,470                   $0                  $0
 3.  61-90                                            $700,694                 $115,532                   $0                  $0
 4.  91+                                              $707,262               $1,178,110                   $0                  $0
 5.   TOTAL ACCOUNTS RECEIVABLE                       $1,407,957             $2,330,838                   $0                  $0
 6.   AMOUNT CONSIDERED UNCOLLECTIBLE                   $170,085              $354,442                    $0                  $0
 7.   ACCOUNTS RECEIVABLE (NET)                       $1,237,871             $1,976,396                   $0                  $0


 AGING OF POSTPETITION TAXES AND PAYABLES                                     MONTH:                  October 2018

                                  0-30               31-60                61-90               91+
 TAXES PAYABLE                   DAYS                DAYS                 DAYS               DAYS                    TOTAL
 1.  FEDERAL                               $0                    $0                   $0                  $0                  $0
 2.  STATE                                 $0                    $0                   $0                  $0                  $0
 3.  LOCAL                                 $0                    $0                   $0                  $0                  $0
 4.  OTHER (ATTACH LIST)                   $0                    $0                   $0                  $0                  $0
 5.  TOTAL TAXES PAYABLE                   $0                    $0                   $0                  $0                  $0

 6.   ACCOUNTS PAYABLE                $89,565            $67,430                  $65,667         $183,744              $406,406


 STATUS OF POSTPETITION TAXES                                                 MONTH:                  October 2018

                                                 BEGINNING               AMOUNT                                   ENDING
                                                    TAX               WITHHELD AND/         AMOUNT                  TAX
 FEDERAL                                         LIABILITY             0R ACCRUED            PAID                LIABILITY
 1.  WITHHOLDING                                          $0                  $13,533             $13,533                     $0
 2.  FICA-EMPLOYEE                                        $0                  $14,199             $14,199                     $0
 3.  FICA-EMPLOYER                                        $0                  $14,199             $14,199                     $0
 4.  UNEMPLOYMENT                                         $0                     $161                $161                     $0
 5.  INCOME                                               $0                       $0                  $0                     $0
 6.  OTHER (ATTACH LIST)                                  $0                       $0                  $0                     $0
 7.  TOTAL FEDERAL TAXES                                  $0                  $42,092             $42,092                     $0
 STATE AND LOCAL
 8.  WITHHOLDING                                                 $0                    $0                $0                   $0
 9.  SALES                                                       $0                    $0                $0                   $0
 10. EXCISE                                                      $0                    $0                $0                   $0
 11. UNEMPLOYMENT                                                $0                  $966              $966                   $0
 12. REAL PROPERTY                                               $0                    $0                $0                   $0
 13. PERSONAL PROPERTY                                           $0                    $0                $0                   $0
 14. OTHER (ATTACH LIST)                                         $0                    $0                $0                   $0
 15. TOTAL STATE & LOCAL                                         $0                  $966              $966                   $0
 16. TOTAL TAXES                                                 $0               $43,058           $43,058                   $0
                 Case 18-40298   Doc 35   Filed 11/30/18   Entered 11/30/18 18:32:42   Desc Main Document       Page 6 of 8




                                                                                                            Monthly Operating Report
                                                                                                                                                     ACCRUAL BASIS-5
CASE NAME:               Remarkable Healthcare of Seguin, LP


CASE NUMBER:             18-40298




                                                                                                                                           Case 18-40295
                                                                                           MONTH:                     October 2018
BANK RECONCILIATIONS

A.      BANK:                                      Regions                 Regions                    Regions
B.      ACCOUNT NUMBER:                                     *7297          *4869                      *7885                                                          TOTAL
C.       PURPOSE (TYPE):                           Operating - DIP         Payroll - DIP              Savings - DIP
1.     BALANCE PER BANK STATEMENT                                $43,795                   $184,624                                $41                                  $228,460
2.     ADD: TOTAL DEPOSITS NOT CREDITED                               $0                         $0                                 $0                                        $0




                                                                                                                                           Doc 227-2
3.     SUBTRACT: OUTSTANDING CHECKS                                   $0                         $0                                 $0                                        $0
4.     OTHER RECONCILING ITEMS                                        $0                         $0                                 $0                                        $0
5.     MONTH END BALANCE PER BOOKS                               $43,795                   $184,624                                $41                                  $228,460
6.     NUMBER OF LAST CHECK WRITTEN                                   382 n/a                         n/a




                                                                                                                       Filed 12/20/18 Entered 12/20/18 21:40:40
                                                                                                                        - MORs Page 31 of 41
INVESTMENT ACCOUNTS

                                           DATE OF                              TYPE OF                     PURCHASE                                                 CURRENT
BANK, ACCOUNT NAME & NUMBER               PURCHASE                            INSTRUMENT                      PRICE                                                   VALUE
7.  N/A                               N/A                                  N/A                        N/A                                                         N/A
8.  N/A                               N/A                                  N/A                        N/A                                                         N/A
9.  N/A                               N/A                                  N/A                        N/A                                                         N/A
10. N/A                               N/A                                  N/A                        N/A                                                         N/A
11.                 TOTAL INVESTMENTS                                                                                                      $0                                  $0


CASH

12.                      CURRENCY ON HAND                                                                                                                                      $0

13.                      TOTAL CASH - END OF MONTH                                                                                                                      $228,460




                                                                                                                                           Desc Ex
Case 18-40295
      Case 18-40298 Doc  227-2
                     Doc 35         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:42 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     7 of 8 Ex. B
                                      - MORs Page 32 of 41



                                                                                          Monthly Operating Report
                                                                                                    ACCRUAL BASIS-6
CASE NAME:              Remarkable Healthcare of Seguin, LP

CASE NUMBER:            18-40298


                                                                               MONTH:            October 2018

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                    INSIDERS
                               TYPE OF               AMOUNT             TOTAL PAID
         NAME                  PAYMENT                PAID               TO DATE
1. N/A                  N/A                                    $0                    $0
2. N/A                  N/A                                    $0                    $0
3. N/A                  N/A                                    $0                    $0
4. N/A                  N/A                                    $0                    $0
5. N/A           N/A                                           $0                    $0
6.     TOTAL PAYMENTS TO INSIDERS                              $0                    $0


                                                     PROFESSIONALS
                          DATE OF COURT                                                                      TOTAL
                        ORDER AUTHORIZING            AMOUNT             AMOUNT PAID        TOTAL PAID      INCURRED
           NAME              PAYMENT                APPROVED         (BTW ALL DEBTORS)      TO DATE        & UNPAID
1. CASTILLO - PROFESSIONAL LEGAL SERVICE                 $10,000                $10,000        $129,911         $90,000
2. Searcy & Searcy PC                                         $879               $4,352         $29,600             $0
3. N/A                             N/A                         $0                    $0              $0             $0
4. N/A                             N/A                         $0                    $0              $0             $0
5. N/A                    N/A                                  $0                    $0              $0              $0
6. TOTAL PAYMENTS TO PROFESSIONALS                                              $14,352        $159,511         $90,000


POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                   SCHEDULED             AMOUNTS
                                                    MONTHLY                PAID              TOTAL
                                                   PAYMENTS               DURING             UNPAID
             NAME OF CREDITOR                         DUE                 MONTH           POSTPETITION
1. GRIFFIN PROPERTIES LEASEHOLDER                        $88,132                $88,132              $0
2. N/A                                                         $0                    $0              $0
3. N/A                                                         $0                    $0              $0
4. N/A                                                         $0                    $0              $0
5. N/A                                                         $0                    $0              $0
6. TOTAL                                                 $88,132                $88,132              $0
Case 18-40295
      Case 18-40298 Doc  227-2
                     Doc 35         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:32:42 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     8 of 8 Ex. B
                                      - MORs Page 33 of 41



                                                                                Monthly Operating Report
                                                                                               ACCRUAL BASIS-7
    CASE NAME:         Remarkable Healthcare of Seguin, LP


    CASE NUMBER:       18-40298

                                                                          MONTH:               October 2018

    QUESTIONNAIRE

                                                                                             YES              NO
    1.  HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                              NO
        THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
    2. HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                              NO
        OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
    3. ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                              NO
        LOANS) DUE FROM RELATED PARTIES?
    4. HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                              NO
        THIS REPORTING PERIOD?
    5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                              NO
        DEBTOR FROM ANY PARTY?
    6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                           NO
    7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                              NO
        PAST DUE?
    8. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                       NO
    9. ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                             NO
    10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                              NO
        DELINQUENT?
    11. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                              NO
        REPORTING PERIOD?
    12. ARE ANY WAGE PAYMENTS PAST DUE?                                                                       NO

    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
    EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.




    INSURANCE
                                                                                             YES              NO
    1.   ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                             YES
         NECESSARY INSURANCE COVERAGES IN EFFECT?
    2.   ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                              YES
    3.   PLEASE ITEMIZE POLICIES BELOW.


    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
    CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
    BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                             INSTALLMENT PAYMENTS
           TYPE OF                                                                           PAYMENT AMOUNT
           POLICY              CARRIER                       PERIOD COVERED                    & FREQUENCY

    PROPERTY INSURANCETHE HARTFORD                            3/1/2018        3/1/2019   $    2,913.30   MONTHLY
    GEN/PROF LIABILITY IRONSHORE SPECIALITY                   1/1/2018        1/1/2019   $    5,291.57   MONTHLY
    EMP LIFE INS       UNUM LIFE INSURANCE                    1/1/2018        1/1/2019   $      125.68   MONTHLY
    EMP HEALTH INS     NORTH AMERICAN ADM                     1/1/2018        1/1/2019   $   16,711.72   MONTHLY
    DENTAL AND VISION PLIC SBD GRAND ISLAND                   1/1/2018        1/1/2019   $      546.95   MONTHLY
Case 18-40295
      Case 18-40300 Doc  227-2
                     Doc 30         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:33:23 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     1 of 8 Ex. B
                                      - MORs Page 34 of 41
      Case 18-40300   Doc 30     Filed 11/30/18      Entered 11/30/18 18:33:23        Desc Main Document        Page 2 of 8



                                                                                                Monthly Operating Report
                                                                                                              ACCRUAL BASIS-1
CASE NAME:            Remarkable Healthcare of LLC

CASE NUMBER:          18-40300



COMPARATIVE BALANCE SHEET
                                            SCHEDULE
                                                                  Regions LLC          Regions Savings LLC          LLC
                                             AMOUNT
ASSETS




                                                                                                                                          Case 18-40295
1.  UNRESTRICTED CASH                                 $105,000            $22,135                       $1                     $22,135
2.  RESTRICTED CASH                                         $0                 $0                       $0                          $0
3.  TOTAL CASH                                        $105,000            $22,135                       $1                     $22,135
4.  ACCOUNTS RECEIVABLE (NET)                          $97,196                 $0                       $0                     $61,802
5.  INVENTORY                                               $0                 $0                       $0                          $0
6.  NOTES RECEIVABLE                                        $0                 $0                       $0                          $0
7.  PREPAID EXPENSES                                        $0                 $0                       $0                          $0
8.  OTHER (ATTACH LIST)                                     $0                 $0                       $0                          $0
9.  TOTAL CURRENT ASSETS                              $202,196            $22,135                       $1                     $83,937
10. PROPERTY, PLANT & EQUIPMENT                       $202,196                 $0                       $0                    $284,328
11. LESS: ACCUMULATED




                                                                                                                                          Doc 227-2
    DEPRECIATION/DEPLETION                                  $0                   $0                     $0                                                       $0
12. NET PROPERTY, PLANT &
    EQUIPMENT                                         $202,196                   $0                     $0                    $284,328
13.   DUE FROM INSIDERS                                     $0                   $0                     $0                          $0
14.   OTHER ASSETS - NET OF
      AMORTIZATION (ATTACH LIST)                            $0                 $0                       $0                          $0
15. OTHER (ATTACH LIST)                                     $0                 $0                       $0                          $0




                                                                                                                      Filed 12/20/18 Entered 12/20/18 21:40:40
16. TOTAL ASSETS                                      $404,391            $22,135                       $1                    $368,265




                                                                                                                       - MORs Page 35 of 41
POSTPETITION LIABILITIES
17. ACCOUNTS PAYABLE                                                     $125,028                       $0                    $125,028
18. TAXES PAYABLE                                                              $0                       $0                          $0
19. NOTES PAYABLE                                                              $0                       $0                          $0
20. PROFESSIONAL FEES                                                      $4,339                       $0                      $4,339
21. SECURED DEBT                                                               $0                       $0                          $0
22. BANK FEE                                                                 $411                       $5                        $416
23. TOTAL POSTPETITION LIABILITIES                                       $129,778                       $5                    $129,783
PREPETITION LIABILITIES
24. SECURED DEBT                                     $4,385,000                $0                       $0                          $0
25. PRIORITY DEBT                                            $0                $0                       $0                          $0
26. UNSECURED DEBT                                     $122,944                $0                       $0                          $0
27. OTHER (ATTACH LIST)                                      $0                $0                       $0                          $0
28. TOTAL PREPETITION LIABILITIES                    $4,507,944                $0                       $0                          $0
29. TOTAL LIABILITIES                                $4,507,944          $129,778                       $5                    $129,783
EQUITY
30. PREPETITION OWNERS' EQUITY                                          ($107,643)                     ($4)                   $238,482
31. POSTPETITION CUMULATIVE
    PROFIT OR (LOSS)                                                             $0                     $0                      ($59,361)
32. DIRECT CHARGES TO EQUITY
    (ATTACH EXPLANATION)                                                       $0                       $0                          $0
33.   TOTAL EQUITY                                                      ($107,643)                     ($4)                   $179,121
34.   TOTAL LIABILITIES &
      OWNERS' EQUITY                                                      $22,135                       $1                    $308,904




                                                                                                                                          Desc Ex
     Case 18-40295
           Case 18-40300 Doc  227-2
                          Doc 30         Filed 12/20/18
                                 Filed 11/30/18                Entered
                                                Entered 11/30/18 18:33:23 12/20/18   21:40:40PageDesc
                                                                          Desc Main Document     3 of 8 Ex. B
                                           - MORs Page 36 of 41
                                                                                      Monthly Operating Report
                                                                                                ACCRUAL BASIS-2
CASE NAME:               Remarkable Healthcare of LLC

CASE NUMBER:             18-40300


INCOME STATEMENT                                        Oct-18          Nov-18        Dec-18         QUARTER
REVENUES
1.    GROSS REVENUES                                        $61,802              $0            $0          $61,802
2.    LESS: RETURNS & DISCOUNTS                                    $0            $0            $0                 $0
3. NET REVENUE                                              $61,802              $0            $0          $61,802
COST OF GOODS SOLD
4.    MATERIAL                                                     $0            $0            $0                 $0
5.    DIRECT LABOR                                                 $0            $0            $0                 $0
6.    DIRECT OVERHEAD                                              $0            $0            $0                 $0
7.    TOTAL COST OF GOODS SOLD                                     $0            $0            $0                 $0
8. GROSS PROFIT                                             $61,802              $0            $0          $61,802
OPERATING EXPENSES
9.    PAYROLL (INCLUDING TAX AND BENEFITS)                  $93,472              $0            $0          $93,472
10    CONTRACT LABOR AND SERVICES                            $1,107              $0            $0           $1,107
11    RENT                                                   $2,600              $0            $0           $2,600
12    HUMAN RESOURCES                                              $0            $0            $0                 $0
13    UTILITIES/PHONE/AND CABLE                              $1,884              $0            $0           $1,884
14    REPAIRS AND MAINTENANCE                                    $305            $0            $0               $305
15    CONSULTING SERVICES                                          $0            $0            $0                 $0
16    PROFFESSIONAL SERVICES                                 $7,345              $0            $0           $7,345
17    INSURANCE - COMMERCIAL                                 $1,076              $0            $0           $1,076
18    OFFICE SUPPLIES                                        $1,078              $0            $0           $1,078
19    TRAVEL AND MEALS                                           $198            $0            $0               $198
20    MARKETING                                                    $0            $0            $0                 $0
21    BAD DEBT                                                     $0            $0            $0                 $0
22    OTHER (ATTACH LIST)                                    $1,984              $0            $0           $1,984
23 TOTAL OPERATING EXPENSES                                $111,049              $0            $0         $111,049
  24 INCOME BEFORE NON-OPERATING INCOME                    ($49,247)             $0            $0         ($49,247)
OTHER INCOME & EXPENSES
25    NON-OPERATING INCOME (ATTACH LIST)                           $0            $0            $0                 $0
26    NON-OPERATING EXPENSE (ATTACH LIST)                         $0             $0            $0                $0
27    INTEREST EXPENSE                                           $942            $0                             $942
28    DEPRECIATION / DEPLETION                               $1,824              $0            $0           $1,824
29 AMORTIZATION                                                  $0              $0            $0               $0
30 OTHER (ATTACH LIST)                                       $1,252              $0            $0           $1,252
31 NET OTHER INCOME & EXPENSES                               $4,018              $0            $0           $4,018
REORGANIZATION EXPENSES
32 PROFESSIONAL FEES                                          $5,446             $0            $0           $5,446
33 U.S. TRUSTEE FEES                                            $650             $0            $0             $650
34 OTHER (ATTACH LIST)                                            $0             $0            $0               $0
35 TOTAL REORGANIZATION EXPENSES                              $6,096             $0            $0           $6,096
36 INCOME TAX                                                     $0             $0            $0               $0
37 NET PROFIT (LOSS)                                        ($59,361)            $0            $0         ($59,361)
Case 18-40300     Doc 30   Filed 11/30/18     Entered 11/30/18 18:33:23             Desc Main Document        Page 4 of 8



                                                                                    Monthly Operating Report
                                                                                                 ACCRUAL BASIS-3
     CASE NAME:                Remarkable Healthcare of LLC

     CASE NUMBER:              18-40300


     CASH RECEIPTS AND DISBURSEMENTS                          Regions LLC        Regions LLC Savings    LLC
     1. CASH - BEGINNING OF MONTH                                    $11,590                    $46       $11,635
     RECEIPTS FROM OPERATIONS
     2. CASH SALES                                                          $0                   $0             $0
     COLLECTION OF ACCOUNTS RECEIVABLE




                                                                                                                                         Case 18-40295
     3.   PREPETITION                                                       $0                   $0             $0
     4.   POSTPETITION                                                      $0                   $0             $0
     5. TOTAL OPERATING RECEIPTS                                            $0                   $0             $0
     NON-OPERATING RECEIPTS
     6.   LOANS & ADVANCES (ATTACH LIST)                                    $0                   $0             $0
     7.   TRANSFERS BETWEEN ACCOUNTS                                $130,772                    ($40)    $130,732
     8.   CREDIT TO ACCOUNT                                           $9,551                      $0       $9,551
     9.   TOTAL NON-OPERATING RECEIPTS                              $140,323                    ($40)    $140,283
     10. TOTAL RECEIPTS                                             $140,323                    ($40)    $140,283




                                                                                                                                         Doc 227-2
     11. TOTAL CASH AVAILABLE                                       $151,912                     $6      $151,918
     OPERATING DISBURSEMENTS
     12. PAYROLL WITH TAXES AND BENEFITS                             $91,763                     $0       $91,763
     13. CONSULTING FEE                                                     $0                   $0             $0
     14. BUSINESS MEALS                                                     $0                   $0             $0
     15. SOFTWARE/ADVERTISING                                         $6,516                     $0        $6,516
     16. UTILITIES                                                    $1,808                     $0        $1,808




                                                                                                                     Filed 12/20/18 Entered 12/20/18 21:40:40
     17. INSURANCE                                                   $20,065                     $0       $20,065




                                                                                                                      - MORs Page 37 of 41
     18. RENT/LEASE                                                   $3,890                     $0        $3,890
     19. VEHICLE EXPENSES                                                   $0                   $0             $0
     20. TRAVEL                                                         $577                     $0           $577
     21. PETTY CASH/SUPPLIES                                            $292                     $0           $292
     22. SERVICE - TRANSPORT                                                $0                   $0             $0
     23. CAPITAL PURCHASE                                                   $0                   $0             $0
     24. REPAIR                                                         $117                     $0           $117
     25. BANK FEE                                                       $410                     $5           $415
     26. TOTAL OPERATING DISBURSEMENTS                              $125,438                     $5      $125,443
     REORGANIZATION EXPENSES
     27. PROFESSIONAL FEES                                            $4,339                     $0        $4,339
     28. U.S. TRUSTEE FEES                                                  $0                   $0             $0
     29. CHECK ORDER                                                      $0                     $0            $0
     30. TOTAL REORGANIZATION EXPENSES                                $4,339                     $0        $4,339
     31. TOTAL DISBURSEMENTS                                        $129,778                     $5      $129,783
     32. NET CASH FLOW                                               $10,545                    ($45)     $10,500
     33. CASH - END OF MONTH                                         $22,135                     $1       $22,135




                                                                                                                                         Desc Ex
     Case 18-40295
           Case 18-40300 Doc  227-2
                          Doc 30         Filed 12/20/18
                                 Filed 11/30/18                Entered
                                                Entered 11/30/18 18:33:23 12/20/18   21:40:40PageDesc
                                                                          Desc Main Document     5 of 8 Ex. B
                                           - MORs Page 38 of 41

                                                                                               Monthly Operating Report
                                                                                                                 ACCRUAL BASIS-4
CASE NAME:                   Remarkable Healthcare of LLC

CASE NUMBER:                 18-40300

                                                   SCHEDULE
ACCOUNTS RECEIVABLE AGING                           AMOUNT                Oct-18              Nov-18                   Dec-18
1.  0-30                                                $97,196                    $61,802                 $0                     $0
2.  31-60                                                    $0                         $0                 $0                     $0
3.  61-90                                                    $0                         $0                 $0                     $0
4.  91+                                                      $0                         $0                 $0                     $0
5.     TOTAL ACCOUNTS RECEIVABLE                            $97,196                $61,802                 $0                     $0
6.     AMOUNT CONSIDERED UNCOLLECTIBLE                           $0                     $0                 $0                     $0
7.     ACCOUNTS RECEIVABLE (NET)                            $97,196                $61,802                 $0                     $0


AGING OF POSTPETITION TAXES AND PAYABLES                                       MONTH:                  October 2018

                                    0-30              31-60               61-90                91+
TAXES PAYABLE                      DAYS               DAYS                DAYS                DAYS                     TOTAL
1.  FEDERAL                                  $0                 $0                     $0                  $0                     $0
2.  STATE                                    $0                 $0                     $0                  $0                     $0
3.  LOCAL                                    $0                 $0                     $0                  $0                     $0
4.  OTHER (ATTACH LIST)                      $0                 $0                     $0                  $0                     $0
5.  TOTAL TAXES PAYABLE                      $0                 $0                     $0                  $0                     $0

6.     ACCOUNTS PAYABLE                 $10,173             $12,658                 $1,825             $11,755              $36,411


STATUS OF POSTPETITION TAXES                                                   MONTH:                  October 2018

                                                   BEGINNING             AMOUNT                                        ENDING
                                                      TAX             WITHHELD AND/          AMOUNT                      TAX
FEDERAL                                            LIABILITY           0R ACCRUED             PAID                    LIABILITY
1.  WITHHOLDING                                             $0                  $9,652              $9,652                        $0
2.  FICA-EMPLOYEE                                           $0                  $3,428              $3,428                        $0
3.  FICA-EMPLOYER                                           $0                  $3,428              $3,428                        $0
4.  UNEMPLOYMENT                                            $0                      $5                  $5                        $0
5.  INCOME                                                  $0                      $0                  $0                        $0
6.  OTHER (ATTACH LIST)                                     $0                      $0                  $0                        $0
7.  TOTAL FEDERAL TAXES                                      $0                $16,512             $16,512                        $0
STATE AND LOCAL
8.  WITHHOLDING                                                 $0                   $244                $244                     $0
9.  SALES                                                       $0                      $0                  $0                    $0
10. EXCISE                                                      $0                      $0                  $0                    $0
11. UNEMPLOYMENT                                                $0                     $18                 $18                    $0
12. REAL PROPERTY                                               $0                      $0                  $0                    $0
13. PERSONAL PROPERTY                                           $0                      $0                  $0                    $0
14. OTHER (ATTACH LIST)                                         $0                      $0                  $0                    $0
15. TOTAL STATE & LOCAL                                         $0                    $262                $262                    $0
16. TOTAL TAXES                                                 $0                 $16,774             $16,774                    $0
                         Case 18-40300   Doc 30   Filed 11/30/18   Entered 11/30/18 18:33:23       Desc Main Document        Page 6 of 8




                                                                                                                                    Monthly Operating Report
                                                                                                                                                                                    ACCRUAL BASIS-5
CASE NAME:             Remarkable Healthcare of LLC


CASE NUMBER:           18-40300




                                                                                                                                                        Case 18-40295
                                                                                                               MONTH:                                                          October 2018
BANK RECONCILIATIONS
                                                   Account #1                  Account #2                Account #3                      Account #4
A.      BANK:                                 Regions LLC                 Regions LLC            N/A                          N/A
B.      ACCOUNT NUMBER:                                            6533                     7893 N/A                          N/A                                                             TOTAL
C.       PURPOSE (TYPE):                      Checking                    Savings                N/A                          N/A
1.     BALANCE PER BANK STATEMENT                            $22,135                         $1                         $0                                                         $0            $22,135
2.     ADD: TOTAL DEPOSITS NOT CREDITED                           $0                         $0                         $0                                                         $0                 $0




                                                                                                                                                        Doc 227-2
3.     SUBTRACT: OUTSTANDING CHECKS                               $0                         $0                         $0                                                         $0                 $0
4.     OTHER RECONCILING ITEMS                                    $0                         $0                         $0                                                         $0                 $0
5.     MONTH END BALANCE PER BOOKS                           $22,135                         $1                         $0                                                         $0            $22,135
6.     NUMBER OF LAST CHECK WRITTEN                               178 N/A                        N/A                          N/A




                                                                                                                                    Filed 12/20/18 Entered 12/20/18 21:40:40
                                                                                                                                     - MORs Page 39 of 41
INVESTMENT ACCOUNTS

                                           DATE OF                             TYPE OF                  TYPE OF                      PURCHASE                                              CURRENT
BANK, ACCOUNT NAME & NUMBER               PURCHASE                           INSTRUMENT               INSTRUMENT                       PRICE                                                VALUE
7.  N/A                               N/A                                 N/A                      N/A                        N/A                                                       N/A
8.  N/A                               N/A                                 N/A                      N/A                        N/A                                                       N/A
9.  N/A                               N/A                                 N/A                      N/A                        N/A                                                       N/A
10. N/A                               N/A                                 N/A                      N/A                        N/A                                                       N/A
11.                 TOTAL INVESTMENTS                                0                         0                         0                                                         $0                 $0


CASH

12.                    CURRENCY ON HAND                                                                                                                                                               $0

13.                    TOTAL CASH - END OF MONTH                                                                                                                                                 $22,135




                                                                                                                                                        Desc Ex
 Case 18-40295
       Case 18-40300 Doc  227-2
                      Doc 30         Filed 12/20/18
                             Filed 11/30/18                Entered
                                            Entered 11/30/18 18:33:23 12/20/18   21:40:40PageDesc
                                                                      Desc Main Document     7 of 8 Ex. B
                                       - MORs Page 40 of 41


                                                                                                                   Monthly Operating Report
                                                                                                                             ACCRUAL BASIS-6
CASE NAME:                                 Remarkable Healthcare of LLC

CASE NUMBER:                               18-40300


                                                                                                       MONTH:             October 2018

PAYMENTS TO INSIDERS AND PROFESSIONALS

                                               INSIDERS
                                                   TYPE OF                   AMOUNT              TOTAL PAID
         NAME                                     PAYMENT                     PAID                TO DATE
1. Laurie/Jon McPike                       Mileage Expense Reimbursement             $0                  $1,352
2. Robert English                          Mileage Expense Reimbursement             $0                    $556
3. Nancy Kinser                            Consulting                                $0                 $30,000
4. Nancy Kinser                            Loan Repayment                            $0                 $80,000
5. N/A                                 N/A                                 N/A             N/A
6.                  TOTAL PAYMENTS TO INSIDERS                                       $0                $111,908


                                                        PROFESSIONALS
                                              DATE OF COURT                                                                           TOTAL
                                            ORDER AUTHORIZING   AMOUNT                        AMOUNT PAID           TOTAL PAID      INCURRED
           NAME                                  PAYMENT       APPROVED                    (BTW ALL DEBTORS)         TO DATE        & UNPAID
1. CASTILLO - PROFESSIONAL LEGAL SERVICE                                         $10,000                $10,000         $129,911         $90,000
2. Searcy & Searcy PC                                                              $879                  $4,352          $29,600             $0
3. N/A                                                  N/A                          $0                       $0              $0             $0
4. N/A                                                  N/A                          $0                       $0              $0             $0
5. N/A                                                  N/A                          $0                      $0               $0              $0
6. TOTAL PAYMENTS TO PROFESSIONALS                                                                      $14,352         $159,511         $90,000


POSTPETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE
PROTECTION PAYMENTS

                                                                           SCHEDULED             AMOUNTS
                                                                            MONTHLY                PAID               TOTAL
                                                                           PAYMENTS               DURING              UNPAID
                        NAME OF CREDITOR                                      DUE                 MONTH            POSTPETITION
1. N/A                                                                               $0                       $0              $0
2. N/A                                                                               $0                       $0              $0
3. N/A                                                                               $0                       $0              $0
4. N/A                                                                               $0                       $0              $0
5. N/A                                                                               $0                       $0              $0
6. TOTAL                                                                             $0                       $0              $0
Case 18-40295
      Case 18-40300 Doc  227-2
                     Doc 30         Filed 12/20/18
                            Filed 11/30/18                Entered
                                           Entered 11/30/18 18:33:23 12/20/18   21:40:40PageDesc
                                                                     Desc Main Document     8 of 8 Ex. B
                                      - MORs Page 41 of 41



                                                                            Monthly Operating Report
                                                                                          ACCRUAL BASIS-7
    CASE NAME:            Remarkable Healthcare of LLC


    CASE NUMBER:          18-40300

                                                                        MONTH:            October 2018

    QUESTIONNAIRE

                                                                                        YES              NO
    1.  HAVE ANY ASSETS BEEN SOLD OR TRANSFERRED OUTSIDE
                                                                                                         No
        THE NORMAL COURSE OF BUSINESS THIS REPORTING PERIOD?
    2. HAVE ANY FUNDS BEEN DISBURSED FROM ANY ACCOUNT
                                                                                                         No
        OTHER THAN A DEBTOR IN POSSESSION ACCOUNT?
    3. ARE ANY POSTPETITION RECEIVABLES (ACCOUNTS, NOTES, OR
                                                                                                         No
        LOANS) DUE FROM RELATED PARTIES?
    4. HAVE ANY PAYMENTS BEEN MADE ON PREPETITION LIABILITIES
                                                                                                         No
        THIS REPORTING PERIOD?
    5. HAVE ANY POSTPETITION LOANS BEEN RECEIVED BY THE
                                                                                                         No
        DEBTOR FROM ANY PARTY?
    6. ARE ANY POSTPETITION PAYROLL TAXES PAST DUE?                                                      No
    7. ARE ANY POSTPETITION STATE OR FEDERAL INCOME TAXES
                                                                                                         No
        PAST DUE?
    8. ARE ANY POSTPETITION REAL ESTATE TAXES PAST DUE?                                                  No
    9. ARE ANY OTHER POSTPETITION TAXES PAST DUE?                                                        No
    10. ARE ANY AMOUNTS OWED TO POSTPETITION CREDITORS
                                                                                                         No
        DELINQUENT?
    11. HAVE ANY PREPETITION TAXES BEEN PAID DURING THE
                                                                                                         No
        REPORTING PERIOD?
    12. ARE ANY WAGE PAYMENTS PAST DUE?                                                                  No

    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "YES," PROVIDE A DETAILED
    EXPLANATION OF EACH ITEM. ATTACH ADDITIONAL SHEETS IF NECESSARY.




    INSURANCE
                                                                                        YES              NO
    1.   ARE WORKER'S COMPENSATION, GENERAL LIABILITY AND OTHER
                                                                                         Yes
         NECESSARY INSURANCE COVERAGES IN EFFECT?
    2.   ARE ALL PREMIUM PAYMENTS PAID CURRENT?                                          Yes
    3.   PLEASE ITEMIZE POLICIES BELOW.


    IF THE ANSWER TO ANY OF THE ABOVE QUESTIONS IS "NO," OR IF ANY POLICIES HAVE BEEN
    CANCELLED OR NOT RENEWED DURING THIS REPORTING PERIOD, PROVIDE AN EXPLANATION
    BELOW. ATTACH ADDITIONAL SHEETS IF NECESSARY.




                                                 INSTALLMENT PAYMENTS
           TYPE OF                                                                      PAYMENT AMOUNT
            POLICY               CARRIER                  PERIOD COVERED                   & FREQUENCY
    EMPLOYEE BENEFITS - NORTH AMERICAN ADMINISTRATORS       1/1/2018     1/1/2019   $     7,384.54 MONTHLY
    LIFE INSURANCE - INSUCOLONIAL LIFE                      1/1/2018     1/1/2019   $       211.58 MONTHLY
    LIFE INSURANCE - INSUPLIC- SBC GRAND                    1/1/2018     1/1/2019   $     1,337.35 MONTHLY
    DISABILITY INSURANC UNUM                                1/1/2018     1/1/2019   $        19.25 MONTHLY
